Exhibit 10.1
EXECUTION COPY

U.S. $1,100,000,000
 
FIVE YEAR CREDIT AGREEMENT
 
Dated as of December 8, 2006
 
Among
 
THE HERSHEY COMPANY,


as Borrower,


and
 
THE INITIAL LENDERS NAMED HEREIN,
 
as Initial Lenders,
 
and
 
CITIBANK, N.A.,
 
as Administrative Agent,
 
and
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent,
 
and
 
UBS LOAN FINANCE LLC,
 
as Documentation Agent,
 
and
 
CITIGROUP GLOBAL MARKETS INC.,


and


BANC OF AMERICA SECURITIES LLC,
 
as Joint Lead Arrangers and Joint Book Managers,


 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.
Certain Defined Terms
1
 
SECTION 1.02.
Computation of Time Periods
13
 
SECTION 1.03.
Accounting Terms
14
 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01.
The Revolving Credit Advances
14
 
SECTION 2.02.
Making the Revolving Credit Advances
14
 
SECTION 2.03.
The Competitive Bid Advances
16
 
SECTION 2.04.
Fees
20
 
SECTION 2.05.
Termination, Reduction or Increase of the Commitments
20
 
SECTION 2.06.
Repayment of Revolving Credit Advances
23
 
SECTION 2.07.
Interest on Revolving Credit Advances
23
 
SECTION 2.08.
Interest Rate Determination
24
 
SECTION 2.09.
Optional Conversion of Revolving Credit Advances
26
 
SECTION 2.10.
Optional Prepayments of Revolving Credit Advances
26
 
SECTION 2.11.
Increased Costs
26
 
SECTION 2.12.
Illegality
28
 
SECTION 2.13.
Payments and Computations
28
 
SECTION 2.14.
Taxes
29
 
SECTION 2.15.
Sharing of Payments, Etc
31
 
SECTION 2.16.
Use of Proceeds
31
 
SECTION 2.17.
Mandatory Assignment by a Lender; Mitigation
32
 
SECTION 2.18.
Evidence of Debt
32
 
SECTION 2.19.
Extension of Termination Date
33

 
i

--------------------------------------------------------------------------------



 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.
Conditions Precedent to Effectiveness of Sections 2.01 and 2.03
35
 
SECTION 3.02.
Initial Borrowing of Each Designated Subsidiary
37
 
SECTION 3.03.
Conditions Precedent to Each Revolving Credit Borrowing
38
 
SECTION 3.04.
Conditions Precedent to Each Competitive Bid Borrowing
38
 
SECTION 3.05.
Determinations Under Section 3.01
39
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.
Representations and Warranties of the Company
39
 
ARTICLE V COVENANTS OF THE COMPANY
 
SECTION 5.01.
Affirmative Covenants
42
 
SECTION 5.02.
Negative Covenants
45
 
SECTION 5.03.
Financial Covenant
46
ARTICLE VI EVENTS OF DEFAULT
 
SECTION 6.01.
Events of Default
46
 
ARTICLE VII GUARANTY
 
SECTION 7.01.
Guaranty
49
 
SECTION 7.02.
Guaranty Absolute
49
 
SECTION 7.03.
Waivers and Acknowledgments
50
 
SECTION 7.04.
Subrogation
50
 
SECTION 7.05.
Continuing Guaranty; Assignments Under the Credit Agreement
51
 
SECTION 7.06.
No Stay
51
 
ARTICLE VIII THE AGENT
 
SECTION 8.01.
Authorization and Action
51
 
SECTION 8.02.
Agent's Reliance, Etc.
52
 
SECTION 8.03.
Citibank and Affiliates
52

 
ii

--------------------------------------------------------------------------------


 
 
SECTION 8.04.
Lender Credit Decision
53
 
SECTION 8.05.
Indemnification
53
 
SECTION 8.06.
Successor Agent
53
 
ARTICLE IX MISCELLANEOUS
 
SECTION 9.01.
Amendments, Etc.
54
 
SECTION 9.02.
Notices, Etc.
54
 
SECTION 9.03.
No Waiver; Remedies
55
 
SECTION 9.04.
Costs and Expenses
55
 
SECTION 9.05.
Right of Set-off
57
 
SECTION 9.06.
Binding Effect
57
 
SECTION 9.07.
Assignments, Designations and Participations
58
 
SECTION 9.08.
Designated Subsidiaries
60
 
SECTION 9.09.
Confidentiality
61
 
SECTION 9.10.
Governing Law
62
 
SECTION 9.11.
Execution in Counterparts
62
 
SECTION 9.12.
Jurisdiction, Etc.
62
 
SECTION 9.13.
Patriot Act
62

 
SCHEDULES
 
Schedule I
-
List of Applicable Lending Offices
 
Schedule 3.01(b)
-
Disclosed Litigation
 
Schedule 4.01(c)
-
Required Authorizations and Approvals

 
EXHIBITS
 
Exhibit A-1
-
Form of Revolving Credit Note
 
Exhibit A-2
-
Form of Competitive Bid Note
 
Exhibit B-1
-
Form of Notice of Revolving Credit Borrowing
     

 
iii

--------------------------------------------------------------------------------


 
Exhibit B-2
-
Form of Notice of Competitive Bid Borrowing
 
Exhibit C
-
Form of Assignment and Acceptance
 
Exhibit D
-
Form of Assumption Agreement
 
Exhibit E
-
Form of Designation Letter
 
Exhibit F
-
Form of Acceptance by Process Agent
 
Exhibit G
-
Form of Opinion of Burton H. Snyder, Senior Vice President, General Counsel and
Secretary of the Company
 
Exhibit H
-
Form of Opinion of Counsel to a Designated Subsidiary



 

iv


--------------------------------------------------------------------------------



 
FIVE YEAR CREDIT AGREEMENT
 
Dated as of December 8, 2006
 
THE HERSHEY COMPANY, a Delaware corporation (the "Company"), the banks,
financial institutions and other institutional lenders (the "Initial Lenders")
listed on the signature pages hereof, CITIBANK, N.A. ("Citibank"), as
administrative agent (the "Agent") for the Lenders (as hereinafter defined),
BANK OF AMERICA, N.A., as syndication agent, UBS LOAN FINANCE LLC, as
documentation agent, and CITIGROUP GLOBAL MARKETS INC. and BANC OF AMERICA
SECURITIES LLC, as joint lead arrangers and joint book managers (the
"Arrangers"), agree as follows:
 
ARTICLE I 
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.   Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
"Advance" means a Revolving Credit Advance or a Competitive Bid Advance.
 
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
"Agent's Account" means the account of the Agent maintained by the Agent at
Citibank with its office at Two Penn's Way, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications.
 
"Applicable Lending Office" means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.
 



--------------------------------------------------------------------------------

2


"Applicable Margin" means (a) for Base Rate Advances, 0% per annum and (b) for
Eurodollar Rate Advances, as of any date, a percentage per annum determined by
reference to the Level in effect on such date as set forth below:
 
Level
Applicable Margin for Eurodollar Rate Advances
Level 1
0.110%
Level 2
0.135%
Level 3
0.150%
Level 4
0.190%
Level 5
0.270%
Level 6
0.350%



 
 
"Applicable Percentage" means, as of any date, a percentage per annum determined
by reference to the Level in effect on such date as set forth below:
 
Level
Applicable
Percentage
Level 1
0.040%
Level 2
0.040%
Level 3
0.050%
Level 4
0.060%
Level 5
0.080%
Level 6
0.100%

 
"Applicable Utilization Fee" means, as of any date that the aggregate Advances
exceed 50% of the aggregate Commitments, a percentage per annum determined by
reference to the Level in effect on such date as set forth below:
 
Level
Applicable
Utilization Fee
Level 1
0.025%
Level 2
0.025%
Level 3
0.050%
Level 4
0.050%
Level 5
0.100%
Level 6
0.100%

 
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
 
"Assuming Lender" means an Eligible Assignee not previously a Lender that
becomes a Lender hereunder pursuant to Section 2.05(c) or 2.19(c).
 

--------------------------------------------------------------------------------

3
 
"Assumption Agreement" means an agreement in substantially the form of Exhibit D
hereto by which an Eligible Assignee agrees to become a Lender hereunder
pursuant to Section 2.05(c), agreeing to be bound by all obligations of a Lender
hereunder.
 
"Base Rate" means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:
 
(a)  the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank's base rate; and
 
(b)  1/2 of one percent per annum above the Federal Funds Rate.
 
"Base Rate Advance" means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).
 
"Borrower" means the Company or any Designated Subsidiary, as the context
requires.
 
"Borrowing" means a Revolving Credit Borrowing or a Competitive Bid Borrowing.
 
"Business Day" means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advance or LIBO Rate Advance, on which dealings
are carried on in the London interbank market.
 
"Change of Control" means a change in the voting power of Hershey Trust Company,
as trustee for the Milton Hershey School (the "Hershey Trust"), such that either
(A) (i) it no longer controls a majority of the voting power of the Company's
Voting Stock and (ii) at the same time, another Person or group of Persons
within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended, controls a percentage of the voting power of the Company's Voting
Stock in excess of the percentage controlled by the Hershey Trust or (B) it no
longer controls at least 30% of the voting power of the Company's Voting Stock.
 
"Commitment" has the meaning specified in Section 2.01.
 
"Commitment Increase" has the meaning specified in Section 2.05(c)(i).
 
"Commitment Increase Date" has the meaning specified in Section 2.05(c)(i).
 
"Competitive Bid Advance" means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO Rate
Advance.
 
"Competitive Bid Borrowing" means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more
 

--------------------------------------------------------------------------------

4
 
Competitive Bid Advances as part of such borrowing has been accepted under the
competitive bidding procedure described in Section 2.03.
 
"Competitive Bid Note" means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.
 
"Competitive Bid Reduction" has the meaning specified in Section 2.01.
 
"Confidential Information" means any non-public or proprietary information
disclosed by any Borrower to the Agent or any Lender that such Borrower
indicates is to be treated confidentially, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to the Agent or such Lender on a non-confidential basis from a
source other than such Borrower, which source is not, to the best knowledge of
the Agent or such Lender, subject to a confidentiality agreement with such
Borrower.
 
"Consenting Lender" has the meaning specified in Section 2.19(b).
 
"Consolidated" refers to the consolidation of accounts in accordance with GAAP.
 
"Consolidated Interest Expense" means, for any period with respect to the
Company and its Subsidiaries, net interest expense plus capitalized interest for
such period, in each case determined on a Consolidated basis in accordance with
GAAP.
 
"Consolidated Net Interest Expense" means, for any period with respect to the
Company and its Subsidiaries, interest expense minus capitalized interest and
interest income for such period, in each case determined on a Consolidated basis
in accordance with GAAP.
 
"Convert", "Conversion" and "Converted" each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.
 
"Debt" means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases, (e) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit (other than trade letters of credit) or similar extensions of
credit and (f) obligations under direct or indirect guaranties in respect of,
and obligations, contingent or otherwise, to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.
 

--------------------------------------------------------------------------------

5
 
"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
"Designated Subsidiary" means any corporate Subsidiary of the Company designated
for borrowing privileges under this Agreement pursuant to Section 9.08.
 
"Designation Letter" means, with respect to any Designated Subsidiary, a letter
in the form of Exhibit E hereto signed by such Designated Subsidiary and the
Company.
 
"Disclosed Litigation" has the meaning specified in Section 3.01(b).
 
"Domestic Lending Office" means, with respect to any Initial Lender, the office
of such Lender specified as its "Domestic Lending Office" opposite its name on
Schedule I hereto or, with respect to any other Lender, the office of such
Lender specified as its "Domestic Lending Office" in the Assumption Agreement or
in the Assignment and Acceptance pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Company and the Agent.
 
"Effective Date" has the meaning specified in Section 3.01.
 
"Eligible Assignee" means (a) a Lender or any Affiliate of a Lender which is
principally engaged in the commercial banking business, and (b) any bank or
other financial institution, or any other Person, that has been approved in
writing by the Company  (so long as no Event of Default has occured and is
continuing) and the Agent as an Eligible Assignee for purposes of this
Agreement; provided, however, that neither the Company's nor the Agent's
approval shall be unreasonably withheld; and provided further, however, that the
Company (whether or not an Event of Default has occured and is continuing) may
withhold its approval if the Company reasonably believes that an assignment to
such Eligible Assignee pursuant to Section 9.07 will result in the incurrence of
increased costs payable by any Borrower pursuant to Section 2.11 or 2.14.
 
"Environmental Action" means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice, investigation, proceeding, consent
order or consent agreement relating to any Environmental Law, Environmental
Permit or Hazardous Materials or arising from alleged injury to health, safety
or the environment.
 
"Environmental Law" means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
 
"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
 

--------------------------------------------------------------------------------

6
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
"ERISA Affiliate" means any Person that for purposes of Title IV of ERISA is a
member of the Company's controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.
 
"ERISA Event" means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, such Plan.
 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
"Eurodollar Lending Office" means, with respect to any Initial Lender, the
office of such Lender specified as its "Eurodollar Lending Office" opposite its
name on Schedule I hereto or, with respect to any other Lender, the office of
such Lender specified as its "Eurodollar Lending Office" in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Company and the Agent.
 
"Eurodollar Rate" means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Moneyline Telerate Markets Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at approximately
 

--------------------------------------------------------------------------------

7
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in U.S. dollars are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank's Eurodollar Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period. If Moneyline Telerate Markets Page 3750
(or any successor page) is unavailable, the Eurodollar Rate for any Interest
Period for each Eurodollar Rate Advance comprising part of the same Revolving
Credit Borrowing shall be determined by the Agent on the basis of applicable
rates furnished to and received by the Agent from the Reference Banks two
Business Days before the first day of such Interest Period, subject, however, to
the provisions of Section 2.08.
 
"Eurodollar Rate Advance" means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).
 
"Eurodollar Rate Reserve Percentage" with respect to any Lender for any Interest
Period for all Eurodollar Rate Advances or LIBO Rate Advances comprising part of
the same Borrowing means the reserve percentage applicable during such Interest
Period (or, if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
actually imposed on such Lender with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities (or with respect to any other category
of liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances or LIBO Rate Advances is determined) having a term
equal to such Interest Period.
 
"Events of Default" has the meaning specified in Section 6.01.
 
"Excluded Taxes" has the meaning specified in Section 2.14(a).
 
"Extension Date" has the meaning specified in Section 2.19(b).
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 

--------------------------------------------------------------------------------

8
 
"Fixed Rate Advances" has the meaning specified in Section 2.03(a)(i).
 
"GAAP" has the meaning specified in Section 1.03.
 
"Guaranty" means the guaranty made by the Company to the Lenders and the Agent
pursuant to Article VII.
 
"Guaranteed Obligations" has the meaning specified in Section 7.01(a).
 
"Hazardous Materials" means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
"Increasing Lender" has the meaning specified in Section 2.05(c)(i).
 
"Insufficiency" means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing and each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurodollar Rate Advance and ending on the last
day of the period selected by the Borrower that requested such Borrowing
pursuant to the provisions below and, thereafter, with respect to Eurodollar
Rate Advances, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
 


(i)  such Borrower may not select any Interest Period that ends after the
Termination Date;
 
(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;
 
(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and


  

--------------------------------------------------------------------------------

9
             
                (iv) whenever the first day of any Interest Period occurs on a
day of an initial calendar month for which there is no numerically corresponding
day in the calendar month that succeeds such initial calendar month by the
number of months equal to the number of months in such Interest Period, such
Interest Period shall end on the last Business Day of such succeeding calendar
month.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
"Lenders" means, collectively, each of the banks, financial institutions and
other institutional lenders listed on Schedule I hereto, each Assuming Lender
that shall become a party hereto pursuant to Section 2.05(c) or 2.19 and each
Eligible Assignee that shall become a party hereto pursuant to Section 9.07.
 
"Level" means, as of any date, the lowest of Level 1, Level 2, Level 3, Level 4,
Level 5 or Level 6 then applicable to the Public Debt Rating.
 
"Level 1" means that either (a) S&P shall have assigned a rating of at least AA-
or (b) Moody's shall have assigned a rating of at least Aa3.
 
"Level 2" means that either (a) S&P shall have assigned a rating lower than AA-
but at least A+ or (b) Moody's shall have assigned a rating lower than Aa3 but
at least A1.
 
"Level 3" means that either (a) S&P shall have assigned a rating lower than A+
but at least A or (b) Moody's shall have assigned a rating lower than A1 but at
least A2.
 
"Level 4" means that either (a) S&P shall have assigned a rating lower than A
but at least A- or (b) Moody's shall have assigned a rating lower than A2 but at
least A3.
 
"Level 5" means that either (a) S&P shall have assigned a rating lower than A-
but at least BBB+ or (b) Moody's shall have assigned a rating lower than A3 but
at least Baa1.
 
"Level 6" means that the Company has not met the criteria for Level 1, Level 2,
Level 3, Level 4 and Level 5.
 
"LIBO Rate" means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum) appearing on Moneyline Telerate Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in U.S. dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, or if there is no nearest whole
multiple of 1/16 of 1% per annum, then rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
rate per annum at which deposits in U.S. dollars are offered by the principal
office
 

--------------------------------------------------------------------------------

10
 
 of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the amount that
would be such Reference Bank's respective ratable share of such Borrowing if
such Borrowing were to be a Revolving Credit Borrowing to be outstanding during
such Interest Period and for a period equal to such Interest Period. If
Moneyline Telerate Markets Page 3750 (or any successor page) is unavailable, the
LIBO Rate for any Interest Period for each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing shall be determined by the Agent on the basis
of applicable rates furnished to and received by the Agent from the Reference
Banks two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.
 
"LIBO Rate Advances" has the meaning specified in Section 2.03(a)(i).
 
"Lien" means any mortgage, pledge, lien, security interest, conditional sale or
other title retention agreement or other similar charge or encumbrance.
 
"Majority Lenders" means at any time Lenders owed at least 51% of the then
aggregate unpaid principal amount of the Revolving Credit Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least 51% of the Commitments.
 
"Material Adverse Change" means any material adverse change in the business,
financial condition, operations, performance or principal manufacturing
properties of the Company and its Subsidiaries taken as a whole.
 
"Material Adverse Effect" means a material adverse effect on (a) the business,
financial condition, operations, performance or principal manufacturing
properties of the Company and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or the Lenders under this Agreement or any Note or
(c) the ability of any Borrower to perform its obligations (other than payment
obligations) under this Agreement or any Note.
 
"Material Subsidiary" means, at any date of determination, a Subsidiary of the
Company that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $300,000,000 on such date.
 
"Moody's" means Moody's Investors Service, Inc., or its successor.
 
"Multiemployer Plan" means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
"Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA

--------------------------------------------------------------------------------

11
 
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.
 
"Non-Consenting Lender" has the meaning specified in Section 2.19(b).
 
"Note" means a Revolving Credit Note or a Competitive Bid Note.
 
"Notice of Revolving Credit Borrowing" has the meaning specified in
Section 2.02(a).
 
"Notice of Competitive Bid Borrowing" has the meaning specified in
Section 2.03(a).
 
"Other Taxes" has the meaning specified in Section 2.14(b).
 
"PBGC" means the Pension Benefit Guaranty Corporation (or any successor).
 
"Permitted Liens" means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen's, mechanics', carriers', workmen's and repairmen's
Liens and other similar Liens arising in the ordinary course of business;
(c) pledges or deposits to secure obligations under workers' compensation laws
or similar legislation or to secure public or statutory obligations;
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(e) Liens arising under leases or subleases granted to others that would not be
reasonably likely to have a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole; (f) Liens granted in connection with any interest
rate or foreign currency options, commodity contracts, futures or similar
agreements entered into by the Company or any of its Subsidiaries in the
ordinary course of business; and (g) Liens granted in connection with
corporate-owned life insurance programs of the Company or any of its
Subsidiaries.
 
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company or other entity, or a government or any political subdivision
or agency thereof.
 
"Plan" means a Single Employer Plan or a Multiple Employer Plan.
 
"Pre-Tax Income from Continuing Operations" means, for any period with respect
to the Company and its Subsidiaries, net income (or net loss) from operations
(determined without giving effect to extraordinary or non-recurring gains or
losses) plus the sum of (a) Consolidated Net Interest Expense, (b) income tax
expense and (c) non-recurring non-cash charges (including the cumulative effect
of accounting changes, restructuring charges and gains or losses from the sale
of businesses), in each case determined on a Consolidated basis in accordance
with GAAP; provided, however, that the LIFO adjustment to the determination of
Pre-Tax Income from Continuing

--------------------------------------------------------------------------------

12
 
Operations for purposes of the quarterly financial statements and the compliance
certificate delivered pursuant to Section 5.01(h)(i) shall be made in accordance
with the Company's best estimation.
 
"Process Agent" has the meaning specified in Section 9.12(a).
 
"Public Debt Rating" means, as of any date, the lowest rating that has been most
recently and officially announced by either S&P or Moody's, as the case may be,
for any class of non-credit enhanced long-term senior unsecured debt issued by
the Company. For purposes of the foregoing, (a) if only one of S&P and Moody's
shall have in effect a Public Debt Rating for the Company, the Applicable
Margin, the Applicable Percentage and the Applicable Utilization Fee shall be
determined by reference to the available rating; (b) if neither S&P nor Moody's
shall have in effect a Public Debt Rating for the Company, the Applicable
Margin, the Applicable Percentage and the Applicable Utilization Fee will be set
in accordance with Level 6 under the definition of "Applicable Margin",
"Applicable Percentage" or "Applicable Utilization Fee", as the case may be;
(c) if the ratings established by S&P and Moody's shall fall within different
levels, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee shall be based upon the higher rating, provided that if the
lower of such ratings is more than one level below the higher of such ratings,
the Applicable Margin, the Applicable Percentage and the Applicable Utilization
Fee shall be determined by reference to the level that is one level above such
lower rating; (d)  if any rating established by S&P or Moody's shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change (regardless of the
effective date thereof); and (e) if S&P or Moody's shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody's, as the case may be, shall refer to the then
equivalent rating by S&P or Moody's, as the case may be.
 
"Reference Banks" means Citibank, Bank of America, N.A. and UBS AG, Stamford
Branch, or, in the event that less than two of such Lenders remain Lenders
hereunder at any time, any other commercial bank designated by the Company and
approved by the Majority Lenders as constituting a "Reference Bank" hereunder.
 
"Register" has the meaning specified in Section 9.07(d).
 
"Revolving Credit Advance" means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing by such Borrower and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a "Type" of
Revolving Credit Advance).
 
"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
 
"Revolving Credit Note" means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under 2.18(a) in
substantially

--------------------------------------------------------------------------------

13
 
the form of Exhibit A-1 hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender to such Borrower.
 
"S&P" means Standard & Poor's Rating Services, a division of the McGraw-Hill
Companies, Inc., or its successor.
 
"Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
"Subsidiary" of any Person means any corporation, partnership, limited liability
company, trust or estate of which (or in which) more than 50% of (a) the issued
and outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such limited liability company or
partnership or (c) the beneficial interest in such trust or estate is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person's
other Subsidiaries.
 
"Taxes" has the meaning specified in Section 2.14(a).
 
"Termination Date" means the earlier of (a) December 8, 2011, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05(a), 2.05(b) or 6.01; provided,
however, that the Termination Date of any Lender that is a Non-Consenting Lender
to any requested extension pursuant to Section 2.19 shall be the Termination
Date in effect immediately prior to the applicable Extension Date for all
purposes of this Agreement.
 
"Voting Stock" means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
"Withdrawal Liability" has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
SECTION 1.02.   Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
mean "to but excluding".
 

--------------------------------------------------------------------------------

14
SECTION 1.03.   Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) ("GAAP").
 
ARTICLE II 
 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01.   The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date applicable to such Lender in
an aggregate amount for all Borrowers not to exceed at any time outstanding (a)
the amount set forth opposite such Lender's name on Schedule I hereto or (b) if
such Lender has become a Lender hereunder pursuant to an Assumption Agreement or
has increased its Commitment pursuant to Section 2.05(c), or if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Agent pursuant to Section 9.07(d), in each
case as such amount may be reduced pursuant to Section 2.05(a) or (b) (such
Lender's "Commitment"), provided that the aggregate amount of the Commitments of
the Lenders shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the Commitments shall be allocated among
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a "Competitive Bid Reduction").
Each Revolving Credit Borrowing shall be in an aggregate amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (or, if less, an aggregate
amount equal to the amount by which the aggregate amount of a proposed
Competitive Bid Borrowing requested by any Borrower exceeds the aggregate amount
of Competitive Bid Advances offered to be made by the Lenders and accepted by
such Borrower in respect of such Competitive Bid Borrowing, if such Competitive
Bid Borrowing is made on the same date and by the same Borrower as such
Revolving Credit Borrowing) and shall consist of Revolving Credit Advances of
the same Type made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender's Commitment, any
Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.10 and
reborrow under this Section 2.01.
 
SECTION 2.02.   Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (i) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances or (ii) 11:00 A.M. (New York City time) on the day of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by any Borrower to the Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Revolving Credit Borrowing (a "Notice of Revolving Credit Borrowing") shall
be by telephone, confirmed immediately in writing, or telecopier in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(w) date of such Revolving Credit Borrowing, (x) Type of Advances comprising
such Revolving Credit Borrowing, (y) aggregate amount of such Revolving Credit
Borrowing, and (z) in the case of a Revolving Credit Borrowing consisting of

--------------------------------------------------------------------------------

15
 
Eurodollar Rate Advances, initial Interest Period for each such Revolving Credit
Advance. Each Lender shall, before (i) in the case of a Eurodollar Rate Advance,
11:00 A.M. (New York City time) or (ii) in the case of a Base Rate Advance, 1:00
P.M. (New York City time) on the date of such Revolving Credit Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent's Account, in same day funds, such Lender's ratable portion of such
Revolving Credit Borrowing. After the Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the Agent's address referred to in Section 9.02.
 
(b)  Anything herein to the contrary notwithstanding, a Borrower may not select
Eurodollar Rate Advances for any Revolving Credit Borrowing if the obligation of
the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12.
 
(c)  Each Notice of Revolving Credit Borrowing of any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the Borrower requesting such Revolving
Credit Borrowing shall indemnify each Lender, after receipt of a written request
by such Lender setting forth in reasonable detail the basis for such request,
against any loss, cost or expense actually incurred by such Lender as a result
of any failure by such Borrower to fulfill on or before the date specified in
such Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (other than loss of anticipated profits), cost or expense
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.
 
(d)  Unless the Agent shall have received notice from a Lender prior to the date
of any Revolving Credit Borrowing comprised of Eurodollar Rate Advances or prior
to the time of the proposed disbursement of any Revolving Credit Borrowing
comprised of Base Rate Advances that such Lender will not make available to the
Agent such Lender's ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection (a)
of this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the Borrower requesting such Revolving Credit Borrowing on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and such
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to Revolving Credit Advances comprising such Revolving
Credit Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender's Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement.
 

--------------------------------------------------------------------------------

16
 
(e)  The failure of any Lender to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.
 
SECTION 2.03.   The Competitive Bid Advances. (a) Each Lender severally agrees
that any Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring 30 days prior to the latest Termination Date in the
manner set forth below; provided that, following the making of each Competitive
Bid Borrowing, the aggregate amount of the Advances then outstanding shall not
exceed the aggregate amount of the Commitments of the Lenders (computed without
regard to any Competitive Bid Reduction).
 
(i)  A Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent, by telecopier, a notice of a Competitive Bid
Borrowing (a "Notice of Competitive Bid Borrowing"), in substantially the form
of Exhibit B-2 hereto, specifying therein the requested (u) date of such
proposed Competitive Bid Borrowing, (v) aggregate amount of such proposed
Competitive Bid Borrowing, (w) interest rate basis (LIBO Rate or fixed rate) to
be offered by the Lenders, (x) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period of each Competitive Bid
Advance to be made as part of such Competitive Bid Borrowing, or in the case of
a Competitive Bid Borrowing Consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring 7 days
after the date of such Competitive Bid Borrowing or later than the earlier of
(I) 180 days after the date of such Competitive Bid Borrowing and (II) the
latest Termination Date), (y) interest payment date or dates relating thereto,
and (z) other terms (if any) to be applicable to such Competitive Bid Borrowing,
not later than 10:00 A.M. (New York City time) (A) at least one Business Day
prior to the date of the proposed Competitive Bid Borrowing, if such Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as "Fixed Rate Advances") and (B) at least four Business Days prior to the date
of the proposed Competitive Bid Borrowing, if such Borrower shall instead
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders are to be based on the LIBO Rate (the Advances
comprising such Competitive Bid Borrowing being referred to herein as "LIBO Rate
Advances"). Each Notice of Competitive Bid Borrowing of a Borrower shall be
irrevocable and binding on such Borrower. Any Notice of Competitive Bid
Borrowing by a Designated Subsidiary shall be given to the Agent in accordance
with the preceding sentence through the Company on behalf of such Designated
Subsidiary. The Agent shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from a Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.
 
 

--------------------------------------------------------------------------------

17
 
                       

(ii)  Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent (which shall give prompt notice thereof to
such Borrower), before 9:30 A.M. (New York City time) on the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances and before 10:00 A.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances, of
the minimum amount and maximum amount of each Competitive Bid Advance which such
Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender's Commitment, if any), the rate or
rates of interest therefor and such Lender's Applicable Lending Office with
respect to such Competitive Bid Advance; provided that if the Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given to the
Agent by the other Lenders. If any Lender shall elect not to make such an offer,
such Lender shall so notify the Agent, before 10:00 A.M. (New York City time) on
the date on which notice of such election is to be given to the Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
that the failure by any Lender to give such notice shall not cause such Lender
to be obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.       
 
(iii)  The Borrower proposing the Competitive Bid Borrowing shall, in turn,
before 10:30 A.M. (New York City time) on the date of such proposed Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed
Rate Advances and before 11:00 A.M. (New York City time) three Business Days
before the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, either:
 
(x) cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or
 
(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the Agent of
the amount of each Competitive Bid Advance (which amount shall be equal to or
greater than the minimum amount, and equal to or less than the maximum amount,
notified to such Borrower by the Agent on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect; provided, however, that such Borrower shall not accept
any offer in excess of the requested bid amount for any maturity. Such Borrower
shall accept the offers made by any Lender or Lenders to make

--------------------------------------------------------------------------------

18
 
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the amount that each such Lender offered at such
interest rate.
 
(iv)  If the Borrower proposing the Competitive Bid Advance notifies the Agent
that such Competitive Bid Borrowing is cancelled pursuant to paragraph (iii)(x)
above, the Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.
 
(v)  If the Borrower proposing the Competitive Bid Advance accepts one or more
of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, the Agent shall in turn promptly notify (A) each Lender that has made an
offer as described in paragraph (ii) above, of the date and aggregate amount of
such Competitive Bid Borrowing and whether or not any offer or offers made by
such Lender pursuant to paragraph (ii) above have been accepted by such
Borrower, (B) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to
be made by such Lender as part of such Competitive Bid Borrowing, and (C) each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Agent has received forms of documents
appearing to fulfill the applicable conditions set forth in Article III. Each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing shall, before 12:00 Noon (New York City time) on the date of such
Competitive Bid Borrowing specified in the notice received from the Agent
pursuant to clause (A) of the preceding sentence or any later time when such
Lender shall have received notice from the Agent pursuant to clause (C) of the
preceding sentence, make available for the account of its Applicable Lending
Office to the Agent at the Agent's Account, in same day funds, such Lender's
portion of such Competitive Bid Borrowing. Upon fulfillment of the applicable
conditions set forth in Article III and after receipt by the Agent of such
funds, the Agent will make such funds available to such Borrower at the Agent's
address referred to in Section 9.02. Promptly after each Competitive Bid
Borrowing the Agent will notify each Lender of the amount of the Competitive Bid
Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.
 
(vi)  If the Borrower proposing the Competitive Bid Advance notifies the Agent
that it accepts one or more of the offers made by any Lender or Lenders pursuant
to paragraph (iii)(y) above, such notice of acceptance shall be irrevocable and
binding on such Borrower. Such Borrower shall indemnify each Lender, after
receipt of a written request by such Lender setting forth in reasonable detail
the basis for such request, against any loss, cost or expense actually incurred
by such Lender as a result of any failure by such Borrower to fulfill on or
before the date specified in the related Notice of Competitive Bid Borrowing for
such Competitive Bid Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (other than loss of
anticipated profits), cost or expense actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the
 
 

--------------------------------------------------------------------------------

19
 
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.
 
                                (b)  Each Competitive Bid Borrowing shall be in
an aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and, following the making of each Competitive Bid Borrowing, the
Borrower that has borrowed through such Competitive Bid Borrowing shall be in
compliance with the limitation set forth in the proviso to the  sentence of
subsection (a) above.
 
                                (c)  Within the limits and on the conditions set
forth in this Section 2.03, each Borrower may from time to time borrow under
this Section 2.03, repay or prepay pursuant to subsection (d) below, and
reborrow under this Section 2.03.
 
(d)  Each Borrower that has borrowed through a Competitive Bid Borrowing shall
repay to the Agent for the account of each Lender that has made a Competitive
Bid Advance, on the maturity date of such Competitive Bid Advance (such maturity
date being that specified by such Borrower for repayment of such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance. A Borrower shall have no right to prepay any principal amount of
any Competitive Bid Advance without the consent of the Lender that has made such
Competitive Bid Advance or as is specified in the Notice of Competitive Bid
Borrowing.
 
(e)  Each Borrower that has borrowed through a Competitive Bid Borrowing shall
pay interest on the unpaid principal amount of each Competitive Bid Advance from
the date of such Competitive Bid Advance comprising such Competitive Bid
Borrowing to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance
specified by the Lender making such Competitive Bid Advance in its notice with
respect thereto delivered pursuant to subsection (a)(ii) above, payable on the
interest payment date or dates specified by such Borrower for such Competitive
Bid Advance in the related Notice of Competitive Bid Borrowing delivered
pursuant to subsection (a)(i) above, as provided in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), each Borrower that has
borrowed through a Competitive Bid Borrowing shall pay interest on the amount of
unpaid principal of and interest on each Competitive Bid Advance comprising such
Competitive Bid Borrowing that is owing to a Lender, payable in arrears on the
date or dates interest is payable thereon, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Competitive Bid Advance under the terms of the Competitive Bid Note evidencing
such Competitive Bid Advance unless otherwise agreed in such Competitive Bid
Note.
 
(f)  The indebtedness of any Borrower resulting from each Competitive Bid
Advance made to such Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of such Borrower payable to the
order of the Lender making such Competitive Bid Advance.
 

--------------------------------------------------------------------------------

20
 
SECTION 2.04.   Fees. (a) Facility Fee. The Company agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender's Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assumption Agreement or the Assignment
and Acceptance, as the case may be, pursuant to which it became a Lender in the
case of each other Lender until the Termination Date applicable to such Lender
at a rate per annum equal to the Applicable Percentage in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing December 31, 2006, and on the latest
Termination Date.
 
(b)  Agent's Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed in writing between the Company and the
Agent.
 
SECTION 2.05.   Termination, Reduction or Increase of the Commitments.
(a) Termination or Ratable Reduction by the Company. The Company shall have the
right, upon at least three Business Days' notice to the Agent, to terminate in
whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders, provided that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and provided, further, that the aggregate amount of the Commitments of
the Lenders shall not be reduced to an amount that is less than the aggregate
principal amount of the Competitive Bid Advances then outstanding. The aggregate
amount of the Commitments, once reduced or terminated as provided in this
Section 2.05(a), may not be reinstated, except as provided in Section 2.05(c)
below.
 
(b)  Termination by the Majority Lenders upon Change of Control. In the event
that a Change of Control occurs, (i) the Agent shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Company given not later
than 10 Business Days after receipt by the Lenders and the Agent of notice from
the Company of such Change of Control pursuant to Section 5.01(h)(iv), declare
the Commitments (determined without giving effect to any Competitive Bid
Reduction) to be terminated in whole, effective as of the date set forth in such
notice, provided, however, that such date shall be no earlier than 10 Business
Days after the Company's receipt of such notice of termination and (ii) each
Borrower's right to make a Borrowing under this Agreement shall thereupon be
suspended and shall remain suspended until 10 Business Days after receipt by the
Lenders and the Agent of notice from the Company of such Change of Control
pursuant to Section 5.01(h)(iv) unless the Majority Lenders shall have exercised
their right to terminate the Commitments as provided in clause (i) of this
Section 2.05(b), in which case each Borrower's right to make a Borrowing under
this Agreement shall remain suspended until the effective date of such
termination. A notice of termination pursuant to this Section 2.05(b) shall have
the effect of accelerating the outstanding Advances of the Lenders and the Notes
of the Lenders and each Borrower shall, on or prior to the effective date of the
termination of the Commitments, prepay or cause to be prepaid the outstanding
principal amount of all Advances owing by any such Borrower to the Lenders,
together with accrued interest thereon to the date of such payment, any facility
fees or other fees payable to the Lenders pursuant to the provisions of Section
2.04, and all other amounts payable to the Lenders under this Agreement
(including, but not limited to, any increased costs or other amounts owing under
Section 2.11 and any indemnification for Taxes under Section 2.14). Upon such
prepayment and the termination of the Commitments in accordance with this
Section 2.05(b), the obligations of the Lenders under this Agreement shall, by
the provisions hereof, be released and discharged.
 
 

--------------------------------------------------------------------------------

21
 
(c)  Increase by the Company. (i) The Company may at any time, by notice to the
Agent, propose that the aggregate amount of the Commitments be increased (each
such proposed increase being a "Commitment Increase") by up to $400,000,000 in
excess of the aggregate of the Commitments as of the Effective Date, effective
as at a date (the "Commitment Increase Date") that shall be specified in such
notice and that shall be (A) prior to the latest Termination Date and (B) at
least 15 Business Days after the date of such notice; provided, however, that
(1) the Company may not propose more than one Commitment Increase during any
calendar year, (2) the minimum proposed Commitment Increase for each Commitment
Increase Date shall be $50,000,000, (3) in no event shall the aggregate amount
of the Commitments at any time exceed $1,500,000,000, (4) the representations
and warranties in Section 4.01 shall be true and correct on such Commitment
Increase Date and (5) no Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from such Commitment Increase. The
Agent shall notify the Lenders and any Eligible Assignees requested by the
Company and acceptable to the Agent as potential Assuming Lenders hereunder of
the proposed Commitment Increase promptly upon the Agent's receipt of any such
notice. It shall be in each Lender's sole discretion whether to increase its
Commitment hereunder in connection with the proposed Commitment Increase. No
later than 10 Business Days after its receipt of the Company's notice, each
Lender that is willing to increase its Commitment hereunder (each such Lender
being an "Increasing Lender") shall deliver to the Agent a notice in which such
Lender shall set forth the maximum increase in its Commitment to which such
Lender is willing to agree, and the Agent shall promptly provide to the Company
a copy of such Increasing Lender's notice. The Agent shall cooperate with the
Company in discussions with the Lenders and Eligible Assignees with a view to
arranging the proposed Commitment Increase through the increase of the
Commitments of one or more of the Lenders and/or the addition of one or more
Eligible Assignees acceptable to the Company and the Agent as Assuming Lenders
and as parties to this Agreement; provided, however, that the minimum Commitment
of each such Assuming Lender that becomes a party to this Agreement pursuant to
this Section 2.05(c) shall be $10,000,000; and provided further that any
allocations of Commitments shall be determined by the Company.
 
(ii)  If agreement is reached prior to the relevant Commitment Increase Date
with any Increasing Lenders and Assuming Lenders as to a Commitment Increase
(the amount of which may be less than (subject to the limitation set forth in
clause (i)(x) of this Section 2.05(c)) but not greater than that amount
specified in the applicable notice from the Company), the Company shall deliver,
no later than one Business Day prior to the Commitment Increase Date, a notice
thereof in reasonable detail to the Agent (and the Agent shall give notice
thereof to the Lenders, including any Assuming Lenders). The Assuming Lenders,
if any, shall become Lenders hereunder as of the Commitment Increase Date and
the Commitments of any Increasing Lenders and such Assuming Lenders shall become
or be, as the case may be, as of the Commitment Increase Date, the amounts
specified in the notice delivered by the Company to the Agent; provided,
however, that:
 
(x) the Agent shall have received on or prior to 9:00 A.M. (New York City time)
on the Commitment Increase Date (A) if requested by an Assuming Lender or an
Increasing Lender in accordance with Section 2.18(a), a duly executed Revolving
Credit Note from each Borrower, dated as of the Commitment Increase Date and in
substantially the form of Exhibit A-1 hereto for such Assuming Lender, and dated
the date to which interest on the existing Revolving Credit Note of such
Borrower shall have been paid and

--------------------------------------------------------------------------------

22
 
in substantially the form of Exhibit A-1 hereto for such Increasing Lender, in
each case in an amount equal to the Commitment of such Assuming Lender and such
Increasing Lender after giving effect to such Commitment Increase, (B) a
certificate of a duly authorized officer of the Company stating that no event
has occurred and is continuing, or would result from such Commitment Increase,
that constitutes a Default, and that each of the other applicable conditions to
such Commitment Increase set forth in this Section 2.05(c) to be fulfilled by
the Company has been satisfied and (C) an opinion of counsel for the Company in
substantially the form of Exhibit G hereto, dated the Commitment Increase Date
(with copies for each Lender, including each Assuming Lender);
 
(y) with respect to each Assuming Lender, the Agent shall have received, on or
prior to 9:00 A.M. (New York City time) on the Commitment Increase Date, an
appropriate Assumption Agreement in substantially the form of Exhibit D hereto,
duly executed by such Assuming Lender and the Company, and acknowledged by the
Agent; and
 
(z) each Increasing Lender shall have delivered to the Agent, on or prior to
9:00 A.M. (New York City time) on the Commitment Increase Date, (A) its existing
Revolving Credit Note or Notes, if any, and (B) confirmation in writing
satisfactory to the Agent as to its increased Commitment, with a copy of such
confirmation to the Company.
 
(iii)  Upon its receipt of confirmation from a Lender that it is increasing its
Commitment hereunder, together with the appropriate Revolving Credit Note or
Notes, if any, certificate and opinion referred to in clause (ii)(x) above, the
Agent shall (A) record the information contained therein in the Register and (B)
give prompt notice thereof to the Company. Upon its receipt of an Assumption
Agreement executed by an Assuming Lender representing that it is an Eligible
Assignee, together with the appropriate Revolving Credit Note or Notes,
certificate and opinion referred to in clause (ii)(x) above, the Agent shall, if
such Assumption Agreement has been completed and is in substantially the form of
Exhibit D hereto, (x) accept such Assumption Agreement, (y) record the
information contained therein in the Register and (z) give prompt notice thereof
to the Company.
 
(iv)  In the event that the Agent shall not have received notice from the
Company as to such agreement on or prior to the Commitment Increase Date or the
Company shall, by notice to the Agent prior to the Commitment Increase Date,
withdraw its proposal for a Commitment Increase or any of the actions provided
for above in clauses (ii)(x) through (ii)(z) shall not have occurred by 9:00
A.M. (New York City time) on the Commitment Increase Date, such proposal by the
Company shall be deemed not to have been made. In such event, any actions
theretofore taken under clauses (ii)(x) through (ii)(z) above shall be deemed to
be of no effect and all the rights and obligations of the parties shall continue
as if no such proposal had been made.
 
(v)  In the event that the Agent shall have received notice from the Company as
to such agreement on or prior to the Commitment Increase Date and each of the
actions provided for in clauses (ii)(x) through (ii)(z) above shall have
occurred by 9:00 A.M. (New York City time) on the Commitment Increase Date, the
Agent shall notify the Lenders (including any
 

--------------------------------------------------------------------------------

23
 
Assuming Lenders) of the occurrence of the Commitment Increase Date promptly and
in any event by 10:00 A.M. (New York City time) on such date by telecopier. Each
Increasing Lender and each Assuming Lender shall, before 11:00 A.M. (New York
City time) on the Commitment Increase Date, make available for the account of
its Applicable Lending Office to the Agent at the Agent's Account, in same day
funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender's ratable portion of the Revolving Credit Borrowings then outstanding
(calculated based on its Commitment as a percentage of the aggregate Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender's ratable portion of the Revolving Credit Borrowings then
outstanding (calculated based on its Commitment as a percentage of the aggregate
Commitments outstanding after giving effect to the relevant Commitment Increase)
over (ii) such Increasing Lender's ratable portion of the Revolving Credit
Borrowings then outstanding (calculated based on its Commitment (without giving
effect to the relevant Commitment Increase) as a percentage of the aggregate
Commitments without giving effect to the relevant Commitment Increase). After
the Agent's receipt of such funds from each such Increasing Lender and each such
Assuming Lender, the Agent will promptly thereafter cause to be distributed like
funds to the other Lenders for the account of their respective Applicable
Lending Offices in an amount to each other Lender such that the aggregate amount
of the outstanding Revolving Credit Advances owing to each Lender after giving
effect to such distribution equals such Lender's ratable portion of the
Revolving Credit Borrowings then outstanding (calculated based on such Lender's
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase). If the Commitment Increase Date
shall occur on a date that is not the last day of the Interest Period for all
Eurodollar Rate Advances then outstanding, (a) the Company shall pay any amounts
owing pursuant to Section 9.04(d) as a result of the distributions to Lenders
under this Section 2.05(c)(v) and (b) for each Revolving Credit Borrowing
comprised of Eurodollar Rate Advances, the respective Revolving Credit Advances
made by the Increasing Lenders and the Assuming Lenders pursuant to this Section
2.05(c)(v) shall be Base Rate Advances until the last day of the then existing
Interest Period for such Revolving Credit Borrowing.
 
SECTION 2.06.   Repayment of Revolving Credit Advances. Each Borrower shall
repay to the Agent for the ratable account of each Lender on the Termination
Date applicable to such Lender the aggregate principal amount of the Revolving
Credit Advances then outstanding in respect of such Borrower.
 
SECTION 2.07.   Interest on Revolving Credit Advances. (a) Scheduled Interest.
Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance owing by such Borrower to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:
 
(i)  Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time plus (z) the Applicable Utilization Fee, if any, in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
 
 

--------------------------------------------------------------------------------

24
 
(ii)  Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time plus (z) the Applicable
Utilization Fee, if any, in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
 
(b)  Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), each Borrower shall pay interest on
(i) the unpaid principal amount of each Revolving Credit Advance owing by such
Borrower to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Revolving Credit
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder by such Borrower that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to clause (a)(i) above.
 
(c)  Additional Interest on Eurodollar Rate Advances. The applicable Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender to such Borrower, from the date of
such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the applicable Interest Period for such Advance from (ii)
the rate obtained by dividing such Eurodollar Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified in
reasonable detail to such Borrower through the Agent.
 
SECTION 2.08.   Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate and each LIBO Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the relevant Borrowers and the Lenders of
the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
 
(b)  If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately
 

--------------------------------------------------------------------------------

25
 
reflect the cost to such Majority Lenders of making, funding or maintaining
their respective Eurodollar Rate Advances for such Interest Period (which cost
each such Lender reasonably determines in good faith is material), the Agent
shall forthwith so notify each Borrower and the Lenders, whereupon (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance, and (ii) the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurodollar Rate Advances shall be suspended until the Agent shall notify each
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
 
(c)  If any Borrower, in requesting a Revolving Credit Borrowing comprised of
Eurodollar Rate Advances, shall fail to select the duration of the Interest
Period for such Eurodollar Rate Advances in accordance with the provisions
contained in the definition of "Interest Period" in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
 
(d)  On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
 
(e)  Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
 
(f)  If Moneyline Telerate Markets Page 3750 is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate or LIBO Rate for any Eurodollar Rate Advances or LIBO Rate
Advances, as the case may be, such Eurodollar Rate or LIBO Rate shall be the
interest rate per annum determined by the Agent to be the offered rate per annum
at which deposits in U.S. dollars for a maturity comparable to the Interest
Period for such Eurodollar Rate Advances or LIBO Rate Advances, as the case may
be, appears on the Telerate Page 3750 (or any successor page) as of 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
(the "Telerate"); provided that if the Telerate is not then available:
 
(i)  the Agent shall forthwith notify the relevant Borrower and the Lenders that
the interest rate cannot be determined for such Eurodollar Rate Advances or LIBO
Rate Advances, as the case may be;
 
(ii)  with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance); and
 
(iii)  the obligation of the Lenders to make Eurodollar Rate Advances or LIBO
Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances

--------------------------------------------------------------------------------

26
shall be suspended until the Agent shall notify each Borrower and the Lenders
that the circumstances causing such suspension no longer exist.
 
 
SECTION 2.09.   Optional Conversion of Revolving Credit Advances. Any Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Revolving Credit Advances of one Type comprising the same Borrowing
into Revolving Credit Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances.
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Revolving Credit Advances to
be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the relevant Borrower.
 
SECTION 2.10.   Optional Prepayments of Revolving Credit Advances. Any Borrower
may, upon notice to the Agent stating the proposed date and aggregate principal
amount of the prepayment, given not later than 11:00 A.M. (New York City time)
on the second Business Day prior to the date of such proposed prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the day of such proposed prepayment, in the case of Base Rate Advances,
and, if such notice is given such Borrower shall, prepay the outstanding
principal amount of the Revolving Credit Advances comprising part of the same
Revolving Credit Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(d). Each notice of prepayment by a Designated
Subsidiary shall be given to the Agent through the Company.
 
SECTION 2.11.   Increased Costs. (a) If, after the date hereof, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority having jurisdiction over any Lender (whether or not
having the force of law), there shall be any increase in the cost to any Lender
(which cost such Lender reasonably determines in good faith is material) of
agreeing to make or making, funding or maintaining Eurodollar Rate Advances or
LIBO Rate Advances (excluding for purposes of this Section 2.11 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which Section
2.14 shall govern) and (ii) Excluded Taxes), then the Borrower of such Advances
shall from time to time, upon demand by such Lender made not later than 60 days
after such Lender obtains knowledge of such increased costs (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. Each
Lender agrees that if such Lender requests compensation for any amounts owing
from a Borrower for such increased cost under this Section 2.11(a), such Lender
shall, prior to a Borrower being required to pay such increased costs, furnish
to such Borrower a

--------------------------------------------------------------------------------

27
 
certificate of a senior financial officer of such Lender verifying that such
increased cost was actually incurred by such Lender and the amount of such
increased cost and setting forth in reasonable detail the basis therefore (with
a copy of such certificate to the Agent); provided, however, that such
certificate shall be conclusive and binding for all purposes, absent manifest
error.
 
(b)  If, after the date hereof, any Lender determines that compliance with any
law or regulation or any guideline or request from any central bank or other
governmental authority having jurisdiction over any Lender (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender's commitment to lend hereunder and other commitments of
this type, then, upon demand by such Lender made not later than 60 days after
such Lender obtains knowledge of such increase in capital (with a copy of such
demand to the Agent), the Company shall pay to the Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender's commitment
to lend hereunder. Each Lender agrees that if such Lender requests compensation
for any amounts owing from the Company for such increase in capital under this
Section 2.11(b), such Lender shall, prior to a Borrower being required to
compensate such Lender for such increase in capital, furnish to the Company a
certificate of a senior financial officer of such Lender verifying that such
increase in capital was actually required by such Lender and the amount of such
increase in capital and setting forth in reasonable detail the basis therefore
(with a copy of such certificate to the Agent); provided, however, that such
certificate shall be conclusive and binding for all purposes, absent manifest
error.
 
(c)  No Borrower shall be obligated to pay under this Section 2.11 any amounts
which relate to costs or increases of capital incurred prior to the 12 months
immediately preceding the date of demand for payment of such amounts, unless the
applicable law, regulation, guideline or request resulting in such costs or
increases of capital is imposed retroactively. In the case of any law,
regulation, guideline or request which is imposed retroactively, the Lender
making demand for payment of any amount under this Section 2.11 shall notify the
related Borrower not later than 12 months from the date that such Lender should
reasonably have known (but promptly upon gaining knowledge of such increase) of
such law, regulation, guideline or request and such Borrower's obligation to
compensate such Lender for such amount is contingent upon such Lender's so
notifying such Borrower; provided, however, that any failure by such Lender to
provide such notice shall not affect such Borrower's obligations under this
Section 2.11 with respect to amounts resulting from costs or increases of
capital incurred after the date which occurs 12 months immediately preceding the
date on which such Lender notified such Borrower of such law, regulation,
guideline or request.
 
(d)  If any Lender shall subsequently recoup any costs (other than from a
Borrower) for which such Lender has theretofore been compensated by a Borrower
under this Section 2.11, such Lender shall remit to such Borrower an amount
equal to the amount of such recoupment as reasonably determined by such Lender.
 
 

--------------------------------------------------------------------------------

28
 
SECTION 2.12.   Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall after the date hereof, notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority having jurisdiction over any Lender asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or LIBO Rate Advances or to fund or maintain
Eurodollar Rate Advances or LIBO Rate Advances hereunder, (i) each Eurodollar
Rate Advance or LIBO Rate Advance, as the case may be, will automatically, upon
such demand, Convert into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.07(a)(i), as the case may be, and (ii) the
obligation of the Lenders to make Eurodollar Rate Advances or LIBO Rate Advances
or to Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify each Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
 
SECTION 2.13.   Payments and Computations. (a) Each Borrower shall make each
payment hereunder and relating to the Advances not later than 1:00 P.M.
(New York City time) on the day when due in U.S. dollars to the Agent at the
Agent's Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.05(c), 2.07(c), 2.11, 2.14 or 9.04(d)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and relating to the
Advances in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves. Upon any Assuming Lender becoming a Lender
hereunder as a result of the effectiveness of a Commitment Increase pursuant to
Section 2.05(c) or an extension of the Termination Date pursuant to Section
2.19, and upon the Agent's receipt of such Lender's Assumption Agreement and
recording the information contained therein in the Register, from and after the
relevant Increase Date or Extension Date, as the case may be, the Agent shall
make all payments hereunder and relating to the Advances in respect of the
interest assumed thereby to such Assuming Lender.
 
(b)  All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of facility fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(c)  Whenever any payment hereunder or relating to the Advances shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the

--------------------------------------------------------------------------------

29
 
computation of payment of interest or facility fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances or LIBO Rate Advances to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day.
 
(d)  Unless the Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Lenders from such Borrower hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.
 
SECTION 2.14.   Taxes. (a) Any and all payments by each Borrower hereunder or
relating to the Advances shall be made, in accordance with Section 2.13, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and the Agent, taxes
imposed on its overall net income, and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof or
by any jurisdiction in which such Lender or the Agent (as the case may be) is
doing business that is unrelated to this Agreement and such net income taxes or
franchise taxes that would not have been imposed if such Lender or the Agent (as
the case may be) had not been conducting such unrelated business and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender's Applicable Lending Office or any political subdivision thereof (all
such excluded taxes being hereinafter referred to as "Excluded Taxes" and all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or relating to the Advances being
hereinafter referred to as "Taxes"). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or relating to
the Advances to any Lender or the Agent, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions for Taxes
(including deductions for Taxes applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
 
(b)  In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or relating to the Advances or
from the execution, delivery or registration of, performing under, or otherwise
with respect to, this Agreement or relating to the Advances (hereinafter
referred to as "Other Taxes").
 

--------------------------------------------------------------------------------

30
 
(c)       Each Borrower shall indemnify each Lender and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any taxes imposed
by any jurisdiction on amounts payable under this Section 2.14) imposed on or
paid by such Lender or the Agent (as the case may be) and any liability for
penalties, interest and reasonable expenses arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) makes written demand therefor; provided
that  such Lender shall, prior to a Borrower being required to indemnify such
Lender pursuant to this Section 2.14(c), furnish to such Borrower a certificate
of a senior financial officer of such Lender verifying that such Taxes or Other
Taxes were actually incurred by such Lender and the amount of such Taxes or
Other Taxes and setting forth in reasonable detail the basis therefor (with a
copy of such certificate to the Agent), provided, however, that such certificate
shall be conclusive and binding for all purposes, absent manifest error.
 
(d)  Within 30 days after the date of any payment of Taxes, each Borrower shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder or relating to the Advances by or on behalf of any Borrower
through an account or branch outside the United States or by or on behalf of any
Borrower by a payor that is not a United States person, if such Borrower
determines that no Taxes are payable in respect thereof, such Borrower shall
furnish, or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
"United States" and "United States person" shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
 
(e)  Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance or the Assumption Agreement, as the case may be, pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as requested in writing by any Borrower (but only so long as such
Lender remains lawfully able to do so), shall provide the Agent and each
Borrower with two original Internal Revenue Service forms 8ECI or 8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
relating to the Advances. If the forms provided by a Lender at the time such
Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Acceptance or the Assumption Agreement, as the case may be,
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date.
 
 

--------------------------------------------------------------------------------

31
 
(f)  For any period with respect to which a Lender has failed to provide each
Borrower with the appropriate form described in Section 2.14(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.14(a) or (c) with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, each Borrower agrees to take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes.
 
(g)  If any Lender determines, in its sole discretion, that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes or
Other Taxes paid or reimbursed by a Borrower pursuant to subjection (a) or (c)
above in respect of payments under the Credit Agreement or relating to the
Advances, a current monetary benefit that it would otherwise not have obtained,
and that would result in the total payments under this Section 2.14 exceeding
the amount needed to make such Lender whole, such Lender shall pay to such
Borrower, with reasonable promptness following the date on which it actually
realizes such benefit, an amount equal to the lesser of the amount of such
benefit or the amount of such excess, in each case net of all reasonable
out-of-pocket expenses in securing such refund, deduction or credit.
 
SECTION 2.15.   Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.05(c), 2.07(c), 2.11, 2.14 or 9.04(d)) in excess of
its ratable share of payments on account of the Revolving Credit Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Revolving Credit Advances owing to them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.
 
SECTION 2.16.   Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely (i) for
general corporate purposes of such Borrower and its Subsidiaries and (ii) for
acquisitions by such Borrower that have been approved by the Board of Directors
(or comparable governing group) of the Person that is to be acquired by such
Borrower.
 
 
 

--------------------------------------------------------------------------------

32
 
                                SECTION 2.17.   Mandatory Assignment by a
Lender; Mitigation. If any Lender requests from a Borrower either payment of
additional interest on Eurodollar Rate Advances pursuant to Section 2.07(c), or
reimbursement for increased costs pursuant to Section 2.11, or payment of or
reimbursement for Taxes pursuant to Section 2.14, or if any Lender notifies the
Agent that it is unlawful for such Lender or its Eurodollar Lending Office to
perform its obligations hereunder pursuant to Section 2.12, (i) such Lender
will, upon three Business Days' notice by such Borrower to such Lender and the
Agent, to the extent not inconsistent with such Lender's internal policies and
applicable legal and regulatory restrictions, use reasonable efforts to make,
fund or maintain its Eurodollar Rate Advances through another Eurodollar Lending
Office of such Lender if (A) as a result thereof the additional amounts required
to be paid pursuant to Section 2.07(c), 2.11 or 2.14, as applicable, in respect
of such Eurodollar Rate Advances would be materially reduced or the provisions
of Section 2.12 would not apply to such Lender, as applicable, and (B) as
determined by such Lender in good faith but in its sole discretion, the making
or maintaining of such Eurodollar Rate Advances through such other Eurodollar
Lending Office would not otherwise materially and adversely affect such
Eurodollar Rate Advances or such Lender and (ii) unless such Lender has
therefore taken steps to remove or cure, and has removed or cured (to the extent
not inconsistent with internal policies and applicable legal and regulatory
restrictions), the conditions creating such obligation to pay such additional
amounts or the circumstances described in Section 2.12, such Lender will, upon
at least five Business Days' notice from the Company to such Lender and the
Agent, assign, pursuant to and in accordance with the provisions of Section
9.07, to one or more Eligible Assignees designated by the Company all, but not
less than all, of the Revolving Credit Advances then owing to such Lender and
all, but not less than all, of such Lender's rights and obligations hereunder
(other than rights in respect of such Lender's outstanding Competitive Bid
Advance), without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of each such Advance
then owing to such Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid facility fees owing thereto and, in addition, all additional
costs reimbursements, expense reimbursements and indemnities, if any, owing in
respect of such Lender's Commitment hereunder at such time shall be paid to such
Lender.
 
SECTION 2.18.   Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon reasonable notice
by any Lender to such Borrower (with a copy of such notice to the Agent) to the
effect that a Revolving Credit Note is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Revolving Credit Advances owing to, or to be made by, such Lender, such
Borrower shall promptly execute and deliver to such Lender a Revolving Credit
Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.
 
(b)  The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable

--------------------------------------------------------------------------------

33
 
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from such Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Agent from each
Borrower hereunder and each Lender's share thereof.
 
(c)       Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
 
SECTION 2.19.   Extension of Termination Date. (a)  At least 30 days but not
more than 60 days prior to either or both of the first or second anniversary of
the Effective Date, the Company, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Company and the Agent in
writing as to whether such Lender will consent to such extension. If any Lender
shall fail to notify the Agent and the Company in writing of its consent to any
such request for extension of the Termination Date at least 20 days prior to the
applicable anniversary date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Agent shall notify the Company not
later than 15 days prior to the applicable anniversary date of the decision of
the Lenders regarding the Company's request for an extension of the Termination
Date.
 
(b)      If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.19, the Termination Date in effect at such
time shall, effective as at the applicable anniversary date (the "Extension
Date"), be extended for one year; provided that on each Extension Date the
representations and warranties of the Company contained in Section 4.01 are
correct on and as of the date of such extension of the Termination Date, before
and after giving effect thereto, as though made on and as of such date, and no
Default shall have occurred and be continuing. If less than all of the Lenders
consent in writing to any such request in accordance with subsection (a) of this
Section 2.19, the Termination Date in effect at such time shall, effective as at
the applicable Extension Date and subject to subsection (d) of this Section
2.19, be extended as to those Lenders that so consented (each a "Consenting
Lender") but shall not be extended as to any other Lender (each a
"Non-Consenting Lender"). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this Section
2.19 on or prior to the applicable Extension Date, the Commitment of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Company, such
Lender or any other Person; provided that such Non-Consenting Lender's rights
under Sections 2.11, 2.14 and 9.04, and its obligations under Section 8.05,
shall survive the Termination Date for such Lender as to matters occurring prior
to such date. It is understood and agreed that no Lender shall have

--------------------------------------------------------------------------------

34
 
any obligation whatsoever to agree to any request made by the Company for any
requested extension of the Termination Date.
 
(c)       If less than all of the Lenders consent to any such request pursuant
to subsection (a) of this Section 2.19, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Extension Date
of the amount of the Non-Consenting Lenders' Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Company and the
Agent. If after giving effect to the assignments of Commitments described above
there remains any Commitments of Non-Consenting Lenders, the Company may arrange
for one or more Consenting Lenders or other Eligible Assignees as Assuming
Lenders to assume, effective as of the Extension Date, any Non-Consenting
Lender's Commitment and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $10,000,000 unless the amount of the Commitment
of such Non-Consenting Lender is less than $10,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided further
that:
 
(i)     any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
 
(ii)     all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
 
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;
 
provided further that such Non-Consenting Lender's rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the

--------------------------------------------------------------------------------

35
 immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
 
(d)      If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company, and, subject to the
representations and warranties of the Company contained in Section 4.01 being
correct on and as of the date of such extension of the Termination Date, before
and after giving effect thereto, as though made on and as of such date, and no
Default having occurred and be continuing, the Termination Date then in effect
shall be extended for the additional one-year period as described in subsection
(a) of this Section 2.19, and all references in this Agreement, and in the
Notes, if any, to the "Termination Date" shall, with respect to each Consenting
Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.
 
ARTICLE III 
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.   Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the "Effective Date") on which the following conditions precedent
have been satisfied:
 
(a)  There shall have occurred no Material Adverse Change since December 31,
2005 except as disclosed by the Company in writing to the Lenders prior to the
date of execution of this Agreement.
 
(b)  There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters described on
Schedule 3.01(b) hereto (the "Disclosed Litigation") or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there shall have been
no material adverse change in the status, or financial effect on the Company and
its Subsidiaries taken as a whole, of the Disclosed Litigation from that
described on Schedule 3.01(b) hereto.
 
 

--------------------------------------------------------------------------------

36
 
                                (c)  All governmental and third party consents
and approvals necessary in connection with the transactions contemplated hereby
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby.
 
                                (d)  The Company shall have notified the Agent
in writing as to the proposed Effective Date.
 
(e)  The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders that shall have been invoiced as of the Effective Date (including
the accrued fees and expenses of counsel to the Agent), in each case solely to
the extent such fees and expenses are required by other provisions of this
Agreement to be so paid.
 
(f)  On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:
 
(i)  The representations and warranties of the Company contained in Section 4.01
are correct on and as of the Effective Date, and
 
(ii)  No event has occurred and is continuing that constitutes a Default.
 
(g)  The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent and (except for the Revolving Credit Notes) in sufficient copies for
each Lender:
 
(i)  The Revolving Credit Notes of the Company to the order of the Lenders,
respectively, to the extent requested by any Lender pursuant to Section 2.18.
 
(ii)  Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement (including the Commitment Increase contemplated
by Section 2.05(c)) and the Notes of the Company, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and such Notes.
 
(iii)  A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.
 
(iv)  A favorable opinion of Burton H. Snyder, Senior Vice President, General
Counsel and Secretary of the Company, substantially in the form of Exhibit G
hereto and as to such other matters as any Lender through the Agent may
reasonably request.
 
 

--------------------------------------------------------------------------------

37
 
                                                                (v)  A favorable
opinion of Shearman & Sterling LLP, counsel for the Agent, in form and substance
satisfactory to the Agent.
 
                                                        (vi)  Such other
approvals, opinions or documents as any Lender, through the Agent, may
reasonably request prior to the Effective  Date.
 
(h)  The Company shall have terminated the commitments, and paid in full all
Debt, interest, fees and other amounts outstanding, under the $900,000,000
Five-Year Credit Agreement dated as of November 12, 2004 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
"Five-Year Credit Agreement") among the Company, as borrower, the lenders and
arrangers parties thereto and Citibank, as administrative agent, and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement, the three Business Days' notice required by Section 2.05 of the
Five-Year Credit Agreement relating to the termination of commitments
thereunder.
 
SECTION 3.02.   Initial Borrowing of Each Designated Subsidiary. The obligation
of each Lender to make an initial Advance to each Designated Subsidiary
following any designation of such Designated Subsidiary as a Borrower hereunder
pursuant to Section 9.08 is subject to the Agent's receipt on or before the date
of such Initial Advance of each of the following, in form and substance
satisfactory to the Agent and dated such date, and (except for the Revolving
Credit Notes) in sufficient copies for each Lender:
 
(a)  The Revolving Credit Notes of such Borrower to the order of the Lenders,
respectively, to the extent requested by any Lender pursuant to Section 2.18.
 
(b)  Certified copies of the resolutions of the Board of Directors of such
Borrower approving this Agreement and the Notes of such Borrower, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.
 
(c)  A certificate of the Secretary or an Assistant Secretary of such Borrower
certifying the names and true signatures of the officers of such Borrower
authorized to sign this Agreement and the Notes of such Borrower and the other
documents to be delivered hereunder.
 
(d)  A certificate signed by a duly authorized officer of the Company, dated as
of the date of such initial Advance, certifying that such Borrower shall have
obtained all governmental and third party authorizations, consents, approvals
(including exchange control approvals) and licenses required under applicable
laws and regulations necessary for such Borrower to execute and deliver this
Agreement and the Notes of such Borrower and to perform its obligations
thereunder.
 
(e)  The Designation Letter of such Designated Subsidiary, substantially in the
form of Exhibit E hereto.
 
(f)  With respect to each Designated Subsidiary that has its principal place of
business outside of the United States of America, evidence of the Process
Agent's

--------------------------------------------------------------------------------

38
 
                acceptance of its appointment pursuant to Section 9.12(a) as the
agent of such Borrower, substantially in the form of Exhibit F hereto.
 
(g)  A favorable opinion of counsel to such Designated Subsidiary, dated the
date of such Initial Advance, substantially in the form of Exhibit H hereto.
 
(h)  Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request.
 
SECTION 3.03.   Conditions Precedent to Each Revolving Credit Borrowing. The
obligation of each Lender to make a Revolving Credit Advance on the occasion of
each Revolving Credit Borrowing shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Revolving
Credit Borrowing the following statements shall be true (and each of the giving
of the applicable Notice of Revolving Credit Borrowing and the acceptance by the
Borrower requesting such Revolving Credit Borrowing of the proceeds of such
Revolving Credit Borrowing shall constitute a representation and warranty by
such Borrower that on the date of such Borrowing such statements are true):
 
(i)  the representations and warranties of the Company contained in
Section 4.01(except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (i)(B)
thereof)) are correct on and as of the date of such Revolving Credit Borrowing,
before and after giving effect to such Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and, if such Borrower is a Designated Subsidiary, the representations and
warranties of such Borrower contained in its Designation Letter are correct on
and as of the date of such Revolving Credit Borrowing, before and after giving
effect to such Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and
 
(ii)  no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
 
SECTION 3.04.   Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (a) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (b) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (c) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing

--------------------------------------------------------------------------------

39
 
shall constitute a representation and warranty by such Borrower that on the date
of such Competitive Bid Borrowing such statements are true):
 
(i)  the representations and warranties of the Company contained in Section 4.01
(except the representations set forth in the last sentence of subsection (e)
thereof and in subsection (f) thereof (other than clause (i)(B) thereof)) are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and, if such
Borrower is a Designated Subsidiary, the representations and warranties of such
Borrower contained in its Designation Letter are correct on and as of the date
of such Competitive Bid Borrowing, before and after giving effect to such
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date,
 
(ii)  no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and
 
(iii)  no event has occurred and no circumstance exists as a result of which the
information concerning such Borrower that has been provided to the Agent and
each Lender by such Borrower in connection herewith would include an untrue
statement of a material fact or omit to state any material fact or any fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.
 
SECTION 3.05.   Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.
 
ARTICLE IV 
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.   Representations and Warranties of the Company. The Company
represents and warrants as follows:
 
(a)  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
(b)  The execution, delivery and performance by the Company of this Agreement
and the Notes of the Company to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Company's corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the
 

--------------------------------------------------------------------------------

40
 
Company's charter or by-laws or (ii) any law or any contractual restriction
binding on or affecting the Company, except where such contravention would not
be reasonably likely to have a Material Adverse Effect.
 
(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Agreement or the Notes of the Company to be delivered by it, except for those
authorizations, approvals, actions, notices and filings (i) listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect and (ii) where the Company's failure to
receive, take or make such authorization, approval, action, notice or filing
would not have a Material Adverse Effect.
 
(d)  This Agreement has been, and each of the Notes of the Company to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by the Company. This Agreement is, and each of the Notes of the
Company when delivered hereunder will be, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors' rights generally and
general principles of equity.
 
(e)  The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2005, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
Consolidated condensed balance sheet of the Company and its Subsidiaries as at
July 2, 2006, and the related Consolidated statements of income and condensed
cash flows of the Company and its Subsidiaries for the six months then ended,
duly certified by the chief financial officer of the Company, copies of which
have been furnished to each Lender, fairly present, subject, in the case of said
balance sheet as at July 2, 2006, and said statements of income and cash flows
for the six months then ended, to audit adjustments, the Consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the periods ended on such dates, all in accordance with accounting principles
generally accepted in the United States consistently applied; provided, however,
that said balance sheet and statements of income and cash flows for the six
months ended as at July 2, 2006 are instead prepared in accordance with
applicable rules and regulations of the Securities and Exchange Commission.
Since December 31, 2005, there has been no Material Adverse Change.
 
(f)  (i) There is no pending or, to the Company's knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Company or any of its Subsidiaries
before any court, governmental agency or arbitrator that (A) would be reasonably
likely to have a Material Adverse Effect (other than the Disclosed Litigation)
or (B) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and (ii) there has been no adverse change in the status,

--------------------------------------------------------------------------------

41
 
or financial effect on the Company and its Subsidiaries taken as a whole, of the
Disclosed Litigation from that described on Schedule 3.01(b) hereto.
 
(g)       No proceeds of any Advance will be applied in any manner that will
violate or cause any Lender to violate Regulation U or Regulation G issued by
the Board of Governors of the Federal Reserve System.
 
(h)      The Company is not, and immediately after the application by the
Company of the proceeds of each Advance will not be, an "investment company", or
a company  "controlled" by an "investment company", as such terms are defined in
the Investment Company Act of 1940, as amended.
 
(i)       The Company and each of its Subsidiaries are in compliance with all
applicable laws, rules, regulations and orders, including, without limitation,
ERISA and Environmental Laws and Environmental Permits, except where the failure
to so comply would not be reasonably likely to have a Material Adverse Effect.
 
(j)       To the Company's knowledge, (i) all past non-compliance with any
Environmental Laws and Environmental Permits has been resolved without ongoing
obligations or costs except where the failure to so comply would not be
reasonably likely to have a Material Adverse Effect and (ii) no circumstances
exist that would be reasonably likely to (A) form the basis of an Environmental
Action against the Company or any of its Subsidiaries or any of their properties
that would be reasonably likely to have a Material Adverse Effect or (B) cause
any such property to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law that would be reasonably likely
to have a Material Adverse Effect.
 
(k)     No ERISA Event that would be reasonably likely to have a Material
Adverse Effect has occurred or is reasonably expected to occur with respect to
any Plan.
 
(l)      Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan whose "funded current liability percentage" is
less than 90% and whose "unfunded current liability" exceeds $5,000,000 (as such
terms are defined in Section 302(d)(8) of ERISA), copies of which have been
filed with the Internal Revenue Service and furnished to the Lenders, is
complete and accurate and fairly presents in all material respects the funding
status of such Plan.
 
(m)    Neither the Company nor any ERISA Affiliate has outstanding liability
with respect to, or is reasonably expected to incur any Withdrawal Liability to,
any Multiemployer Plan that would be reasonably likely to have a Material
Adverse Effect.
 
(n)     Neither the Company nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, where such
reorganization or termination would be reasonably likely to have a Material
Adverse Effect.
 
 

--------------------------------------------------------------------------------

42
 
(o)     Except as set forth in the financial statements referred to in
Section 4.01(e) and in Section 5.01(h), the Company and its Subsidiaries taken
as a whole have no material liability with respect to "expected post retirement
benefit obligations" within the meaning of Statement of Financial Accounting
Standards No. 106.
 
ARTICLE V  
 
COVENANTS OF THE COMPANY
 
SECTION 5.01.   Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company will:
 
(a)  Compliance with Laws, Obligations, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws as provided in Section 5.01(i),
except where the failure to so comply would not be reasonably likely to have a
Material Adverse Effect.
 
(b)  Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent if
the failure to so pay and discharge would be reasonably likely to have a
Material Adverse Effect, (i) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, will by law become a Lien upon its property; provided, however, that
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained.
 
(c)  Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (or continue to maintain self-insurance) in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Company or such Subsidiary operates.
 
(d)  Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Company and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Company
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Company or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company or such Subsidiary, as the case may be, and that the loss thereof
would not be reasonably likely to have a Material Adverse Effect.
 
(e)  Authorizations. Obtain, and cause each Designated Subsidiary with a
principal place of business outside the United States to obtain, at any time and
from time

--------------------------------------------------------------------------------

43
 
to time all authorizations, licenses, consents or approvals (including exchange
control approvals) as shall now or hereafter be necessary or desirable under
applicable law or  regulations in connection with such Designated Subsidiary's
making and performance of this Agreement and, upon the request of any Lender,
promptly furnish to such Lender copies thereof.
 
(f)  Keeping of Books. Keep, and cause each of its Material Subsidiaries with a
principal place of business in the United States to keep, proper books of record
and account, in which full and correct entries in all material respects shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
 
(g)  Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
in the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so would not be
reasonably likely to have a Material Adverse Effect.
 
(h)  Reporting Requirements. Furnish to the Lenders:
 
(i)  as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, Consolidated
condensed balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and Consolidated condensed
statements of cash flows of the Company and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to audit adjustments) by the chief
financial officer of the Company as having been prepared in accordance with
applicable rules and regulations of the Securities and Exchange Commission and
certificates of the chief financial officer of the Company as to compliance with
the terms of this Agreement;
 
(ii)  as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual report for such year for the
Company and its Subsidiaries, containing Consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal year, in each case accompanied by an opinion of KPMG LLP or other
nationally recognized independent public accountants;
 
(iii)  as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth the details of such
Default and the action that the Company has taken and proposes to take with
respect thereto;
 

--------------------------------------------------------------------------------

44
 
 
(iv)       as soon as possible and in any event within three days after the
occurrence of a Change of Control, notice of such Change of Control setting
forth the details of such Change of Control;
 
(v)        promptly after the sending or filing thereof, copies of all reports
that the Company sends to any of its public securityholders, and copies of all
reports and registration statements that the Company or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;
 
(vi)      (a) promptly and in any event within 20 days after the Company or any
ERISA Affiliate has actual knowledge that an event that is an ERISA Event that
has resulted or that would be reasonably likely to result in a liability of the
Company or any ERISA Affiliate in an amount in excess of $25,000,000 has
occurred, a statement of the chief financial officer or other authorized officer
of the Company describing such ERISA Event and the action, if any, that the
Company or such ERISA Affiliate has taken and proposes to take with respect
thereto and (b) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information;
 
(vii)       promptly and in any event within three Business Days after receipt
thereof by the Company or any ERISA Affiliate, copies of each notice from the
PBGC stating its intention to terminate any Plan or to have a trustee appointed
to administer any Plan, where such notice, termination or appointment has
resulted or would be reasonably likely to result in a liability of the Company
or any ERISA Affiliate in an amount in excess of $25,000,000;
 
(viii)  promptly and in any event within 30 days after filing thereof with the
Internal Revenue Services, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Plan whose "funded
current liability percentage" is less than 90% and whose "unfunded current
liability" exceeds $5,000,000 (as such terms are defined in Section 302(d)(8) of
ERISA);
 
(ix)         promptly and in any event within five Business Days after receipt
thereof by the Company or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by the
Company or any ERISA Affiliate in connection with any event described in
clause (A) or (B), where such imposition, reorganization or termination has
resulted or would be reasonably likely to result in a liability of the Company
or any ERISA Affiliate in an amount exceeding $25,000,000;
 
 

--------------------------------------------------------------------------------

45
 
(x)          promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and
 
(xi)         such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
 
(i)  Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties, to comply with all applicable Environmental Laws and Environmental
Permits except where the failure to so comply would not be reasonably likely to
have a Material Adverse Effect.
 
SECTION 5.02.   Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will not:
 
(a)  Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:
 
(i)  Permitted Liens,
 
                                (ii)  purchase money Liens upon or in any real
property or equipment acquired or held by the Company or any Subsidiary of   
the  Company in the ordinary course of business to secure the purchase price of
such property or equipment or to secure Debt incurred solely for the purpose of
financing the acquisition of such property or equipment, or Liens existing on
such property or equipment at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition that were not incurred to
finance the acquisition of such property) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced,
 
(iii)  any assignment of any right to receive income existing on the Effective
Date and any Liens existing on the Effective Date,
 
                                (iv)  Liens on property of a Person existing at
the time such Person is merged into or consolidated with the Company or any
Subsidiary of the Company or becomes a Subsidiary of the Company; provided that
such Liens do not extend to any assets other than those of the Person so merged
into or consolidated with the Company or such Subsidiary or acquired by the
Company or such Subsidiary,
 

--------------------------------------------------------------------------------

46
                                                        
(v)  other Liens or any other assignment of any right to receive income (in
addition to the Liens and assignments permitted under   clauses (i), (ii),
(iii), (iv) or (vi)) securing Debt in an aggregate principal amount not to
exceed $450,000,000, and
 
(vi)  the replacement, extension or renewal of any Lien or any assignment of any
right to receive income permitted by clause (iii) or (iv) above upon or in the
same property theretofore subject thereto or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured thereby.
 
(b)  Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Company, (ii) any
Subsidiary of the Company may merge into or dispose of assets to the Company and
(iii) the Company or any of its Subsidiaries may merge with any other Person so
long as the Company or such Subsidiary is the surviving entity, provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.
 
(c)  Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.
 
SECTION 5.03.   Financial Covenant. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company shall maintain,
as of the end of each fiscal quarter, a ratio of (a) Pre-Tax Income from
Continuing Operations for the four fiscal quarters then ended to
(b) Consolidated Interest Expense for such four fiscal quarters of not less than
2.0 to 1.0.
 
ARTICLE VI  
 
EVENTS OF DEFAULT
 
SECTION 6.01.   Events of Default. If any of the following events ("Events of
Default") shall occur and be continuing:
 
(a)  Any Borrower shall fail to pay any principal of any Advance within one
Business Day after the same becomes due and payable; or any Borrower shall fail
to pay any interest on any Advance or make any other payment of fees or other
amounts payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or
 
(b)  Any representation or warranty made by any Company herein or, if such
Borrower is a Designated Subsidiary, in such Borrower's Designation Letter, or
by any Borrower in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or
 

--------------------------------------------------------------------------------

47
(c)  (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) or (h)(iii), (iv) or (vi)-(ix), 5.02 or
5.03, or (ii) the Company or any other Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 5.01(h)(i), (ii), (v), (x)
or (xi) if such failure shall remain unremedied for 10 days after written notice
thereof shall have been given to the relevant Borrower by the Agent or any
Lender, or (iii) the Company or any other Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the relevant Borrower
by the Agent or any Lender; or
 
(d)  Any Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $125,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of such Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof, unless the event
giving rise to such prepayment, redemption, purchase or defeasance is not
related directly to any action taken by, or the condition (financial or
otherwise) or operations of, the Company, any of its Subsidiaries, or any of
their respective properties; or
 
(e)  Any Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or
 

--------------------------------------------------------------------------------

48
(f)  Any judgment or order for the payment of money in excess of $125,000,000
shall be rendered against any Borrower or any of its Subsidiaries and there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
 
(g)  The Company or any ERISA Affiliate shall incur, or, in the reasonable
opinion of the Majority Lenders, shall be reasonably likely to incur liability
in excess of  $125,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or
 
(h)  Any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Company and the ERISA Affiliates related to such ERISA Event)
exceeds $125,000,000; or
 
(i)  The Company or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount that, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Company and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $125,000,000; or
 
(j)  The Company or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganization or termination the aggregate annual contributions of the
Company and the ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $125,000,000 in the
aggregate;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company and each other
Borrower, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Company and each other Borrower, declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances to such Borrower (or, if such
event has occurred in respect of the Company, to make Advances to any Borrower)
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts owing by such Borrower
 

--------------------------------------------------------------------------------

49
 
(or, if such event has occurred in respect of the Company, owing by all of the
Borrowers) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.
 
ARTICLE VII 

 
GUARANTY
 
SECTION 7.01.   Guaranty. For valuable consideration, receipt whereof is hereby
acknowledged, and to induce each Lender to make Advances to the Designated
Subsidiaries and to induce the Agent to act hereunder, the Company hereby
unconditionally and irrevocably guarantees to each Lender and the Agent the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Designated Subsidiaries now or hereafter
existing under this Agreement or the Notes, whether for principal, interest,
fees, indemnities, expenses or otherwise (such obligations being the "Guaranteed
Obligations"), and agrees to pay any and all reasonable and documented expenses
(including reasonable counsel fees and expenses) incurred by the Agent or any
Lender in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, the Company's liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and that would be owed by any
Designated Subsidiary to the Agent or any Lender under this Agreement and the
Notes but for the fact that such Guaranteed Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Designated Subsidiary.
 
SECTION 7.02.   Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto. The obligations of the Company under this Guaranty
are independent of the Guaranteed Obligations or any other obligations of any
Designated Subsidiary under this Agreement and the Notes, and a separate action
or actions may be brought and prosecuted against the Company to enforce the
obligations of the Company under this Guaranty, irrespective of whether any
action is brought against any Borrower or whether any Borrower is joined in any
such action or actions. The liability of the Company under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and the Company
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:
 
(a)  any lack of validity or enforceability of this Agreement or the Notes, or
any other agreement or instrument relating thereto;
 
(b)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Designated Subsidiary under this Agreement or the Notes, or any other amendment
or waiver of or any consent to departure from this Agreement or any Note,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Designated Subsidiary
or any of its Subsidiaries or otherwise;
 

--------------------------------------------------------------------------------

50
(c)  any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)  any change, restructuring or termination of the corporate structure or
existence of any Designated Subsidiary or any of its Subsidiaries;


(e)  any failure of the Agent or any Lender to disclose to the Company or any
Designated Subsidiary any information relating to the financial condition,
operations, properties or prospects of any Designated Subsidiary now or in the
future known to the Agent or such Lender, as the case may be (the Company
waiving any duty on the part of the Agent or the Lenders to disclose such
information); or
 
(f)  any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Designated Subsidiary or the Company or any other guarantor or
surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Designated Subsidiary or otherwise, all as
though such payment had not been made.
 
SECTION 7.03.   Waivers and Acknowledgments. (a) The Company hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender exhaust any right or take any action against any Designated
Subsidiary or any other Person, and all other notices and demands whatsoever.
 
(b)  The Company hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
 
(c)  The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in this Section 7.03 are knowingly
made in contemplation of such benefits.
 
SECTION 7.04.   Subrogation. The Company will not exercise any rights that it
may now or hereafter acquire against any Designated Subsidiary or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of the Company's obligations under this Guaranty or any provision of
this Agreement or the Notes, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Agent or any Lender against
such Designated Subsidiary or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from such Designated Subsidiary or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been

--------------------------------------------------------------------------------

51
 
paid in full in cash and the Commitments shall have expired or terminated. If
any amount shall be paid to the Company in violation of the preceding sentence
at any time prior to the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and the latest
Termination Date, such amount shall be held in trust for the benefit of the
Agent and Lenders and shall forthwith be paid to the Agent to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and any Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall be paid in full in cash and
(iii) the latest Termination Date shall have occurred, the Agent and the Lenders
will, at the Company's request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment by the Company.
 
SECTION 7.05.   Continuing Guaranty; Assignments Under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Agreement and the latest
Termination Date, (b) be binding upon the Company, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Agent and the Lenders
and their respective successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitment, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as and to the
extent provided in Section 9.07 of this Agreement.
 
SECTION 7.06.   No Stay. The Company agrees that, as between (a) the Company and
(b) the Lenders and the Agent, the Guaranteed Obligations of any Designated
Subsidiary guaranteed by the Company hereunder may be declared to be forthwith
due and payable as provided in Article VI hereof for purposes of this Guaranty
by declaration to the Company as guarantor notwithstanding any stay, injunction
or other prohibition preventing such declaration as against such Designated
Subsidiary and that, in the event of such declaration to the Company as
guarantor, such Guaranteed Obligations (whether or not due and payable by such
Designated Subsidiary), shall forthwith become due and payable by the Company
for purposes of this Guaranty.
 
ARTICLE VIII 

 
THE AGENT
 
SECTION 8.01.   Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly 
 

--------------------------------------------------------------------------------

52
 
provided for by this Agreement (including, without limitation, enforcement or
collection of the Advances), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders and all holders of Advances; provided, however, that
the Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
any Borrower pursuant to the terms of this Agreement.
 
SECTION 8.02.   Agent's Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (a) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.05(c) or 2.19, as the case may be, or
an Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07; (b) may consult
with legal counsel (including counsel for any Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (d) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower or to inspect the
property (including the books and records) of any Borrower; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (f) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.
 
SECTION 8.03.   Citibank and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Company or any of its Subsidiaries to the extent such
information was obtained or received in any capacity other than as Agent. In the
event that Citibank or any of its Affiliates shall be or become an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture
Act”) in respect of any securities issued or guaranteed by the Company, the
parties hereto acknowledge and agree that any payment or property received in

--------------------------------------------------------------------------------

53
 
satisfaction of or in respect of any obligation of the Company hereunder or
under any Note by or on behalf of Citibank in its capacity as the Agent for the
benefit of any Lender under this Agreement or any Note (other than Citibank or
an Affiliate of Citibank) and which is applied in accordance with this Agreement
shall be deemed to be exempt from the requirements of Section 311 of the Trust
Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture Act.
 
SECTION 8.04.   Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
 
SECTION 8.05.   Indemnification. The Lenders agree to indemnify the Agent (to
the extent not reimbursed by a Borrower), ratably according to the respective
principal amounts of the Revolving Credit Notes then held by each of them (or if
no Revolving Credit Notes are at the time outstanding or if any Revolving Credit
Notes are held by Persons that are not Lenders, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent's gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by a Borrower.
 
SECTION 8.06.   Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and each Borrower and may be removed at
any time with or without cause by the Majority Lenders and such resignation or
removal shall be effective upon the appointment of a successor Agent. Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Agent, subject to the Company's approval (which shall not be
unreasonably withheld). If no successor Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent's giving of notice of resignation or the Majority
Lenders' removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $250,000,000, subject to
the Company's approval (which shall not be unreasonably withheld). Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the

--------------------------------------------------------------------------------

54
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent's resignation or
removal hereunder as Agent, the provisions of this Article VIII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.
 
ARTICLE IX 
 
MISCELLANEOUS
 
SECTION 9.01.   Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or the Revolving Credit Notes, nor consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
increase the Commitment of any Lender (other than as provided for in Section
2.05(c)) or subject any Lender to any additional monetary obligations,
(b) reduce the principal of, or interest on, the Revolving Credit Notes or any
fees or other amounts payable hereunder, (c) postpone any date fixed for any
payment of principal of, or interest on, the Revolving Credit Notes or any fees
or other amounts payable hereunder, (d) release the Company from any of its
obligations under Article VII or limit the liability of the Company thereunder
or (e) amend or waive this Section 9.01 or the definition of "Majority Lenders";
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.
 
SECTION 9.02.   Notices, Etc.  (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier or other electronic
communication) and mailed, telecopied or delivered, if to the Company or to any
Designated Subsidiary, at the Company's address at Corporate Headquarters, 100
Crystal A Drive, Hershey, Pennsylvania 17033-0810, Attention: Treasury
Department, Fax No. (717) 534-6724; if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assumption Agreement or
the Assignment and Acceptance, as the case may be, pursuant to which it became a
Lender; and if to the Agent, at its address at Two Penn's Way, New Castle,
Delaware 19720, Attention: Bank Loan Syndications, Fax No. (302) 894-6120; or,
as to any Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Company and the Agent; provided that materials as may be agreed between
the Borrowers and the Agent may be delivered to the Agent in accordance with
clause (b) below. All such notices and communications shall, when mailed or
telecopied, be effective when deposited in the mails or telecopied,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.
Delivery by telecopier or other electronic communication of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.
 

--------------------------------------------------------------------------------

55
(b) So long as Citibank or any of its Affiliates is the Agent, such materials as
may be agreed between the Borrowers and the Agent may be delivered to the Agent
in an electronic medium in a format acceptable to the Agent and the Lenders by
e-mail at oploanswebadmin@citigroup.com. The Borrowers agree that the Agent may
make such materials (collectively, the "Communications") available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the "Platform"). The Borrowers acknowledge that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided "as is" and "as available" and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.
 
(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
"Notice") specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender's e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
 
SECTION 9.03.   No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
SECTION 9.04.   Costs and Expenses. (a) The Company agrees to pay or cause to be
paid on demand all reasonable and documented costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, messenger costs and expenses and (B) the
reasonable fees and expenses of counsel for the Agent with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Company further agrees to pay or cause to be paid on demand
all reasonable and documented costs and expenses of the Agent and the Lenders,
if any (including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
 

--------------------------------------------------------------------------------

56
 
 of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).
 
(b)  The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an "Indemnified Party") from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances whether or not such investigation, litigation or proceeding is brought
by any Borrower or the directors, shareholders or creditors of any Borrower or
an Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent such claim, damage, loss, liability or expense
results from such Indemnified Party's gross negligence or willful misconduct.
 
(c)  Promptly after receipt by an Indemnified Party of notice of the
commencement of any action or proceeding involving any claim, damage, loss or
liability referred to in paragraph (b) above, such Indemnified Party will, if a
claim in respect thereof is to be made against any Borrower, give written notice
to such Borrower of the commencement of such action; provided that the failure
of any Indemnified Party to give notice as provided in this Section 9.04(c)
shall not relieve such Borrower of its obligations under paragraph (b) above,
except only to the extent that such Borrower actually suffers damage solely as a
result of such failure to give notice. In the event that any such action or
proceeding is brought against an Indemnified Party, unless in such Indemnified
Party's sole judgment (based on advise of counsel) a conflict of interest
between such Indemnified Party and a Borrower may exist in respect thereof, such
Borrower shall be entitled to participate in and to assume the defense thereof
with counsel reasonably satisfactory to such Indemnified Party. After notice
from such Borrower to such Indemnified Party of its election to assume the
defense thereof, such Borrower shall not be liable to such Indemnified Party for
any legal or other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof (other than reasonable costs of
investigation). No Borrower shall consent to the entry of any dismissal or
judgment, or enter into any settlement of any pending or threatened action or
proceeding against any Indemnified Party that is or could have been a party and
for whom indemnity could have been sought under paragraph (b) above without the
consent of such Indemnified Party unless such judgment, dismissal or settlement
includes as an unconditional term thereof the giving of a release from all
liability in respect of such action or proceeding to such Indemnified Party;
provided that each Indemnified Party agrees that, if a Borrower reconfirms to
such Indemnified Party that it is indemnified from all liability in respect of
any such action or proceeding referred to in the preceding sentence, such
Indemnified Party will not enter into any settlement of any such action or
proceeding without the consent of such Borrower (which consent shall not be
unreasonably withheld). In addition to the foregoing, each Borrower shall not,
in assuming the defense of any Indemnified Party, agree to any dismissal or
settlement without the prior written consent of such Indemnified Party if such
dismissal or settlement (A) would require any admission or
 

--------------------------------------------------------------------------------

57
 
acknowledgement of culpability or wrongdoing by such Indemnified Party or (B)
would provide for any nonmonetary relief to any Persons to be performed by such
Indemnified Party.
 
(d)  If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance or LIBO Rate Advance is made by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of (i) a payment or Conversion pursuant to Section 2.03(d), 2.10 or 2.12,
(ii) a Commitment Increase pursuant to Section 2.05(c), (iii) acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
or (iv) by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07(a) as a result of a demand by the
Company pursuant to Section 2.17, such Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably and actually incur
as a result of such payment or Conversion, including, without limitation, any
loss (other than loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.
 
(e)  Without prejudice to the survival of any other agreement of any Borrower
hereunder, the agreements and obligations of such Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and relating to the Advances.
 
SECTION 9.05.   Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding trust
accounts) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of any Borrower against any and all
of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note of such Borrower held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note. Each Lender
agrees promptly to notify the relevant Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender may have.
 
SECTION 9.06.   Binding Effect. This Agreement shall become effective (other
than Sections 2.01 and 2.03, which shall only become effective upon satisfaction
of the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
 

--------------------------------------------------------------------------------

58
 
SECTION 9.07.   Assignments, Designations and Participations. (a) Each Lender
may at any time, and if demanded by the Company pursuant to Section 2.17, shall
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Revolving Credit Advances owing to it and the Revolving Credit
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations under this Agreement (other than any right to make Competitive Bid
Advances, Competitive Bid Advances owing to it and Competitive Bid Notes),
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender's rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, (iii) each such assignment shall be to an Eligible Assignee,
(iv) each such assignment made as a result of a demand by the Company pursuant
to Section 2.17 shall be arranged by the Company after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Company pursuant to
Section 2.17 (A) so long as a Default shall have occurred and be continuing,
(B) unless and until such Lender shall have received one or more payments from
either the Company, any other Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement (including, but not limited to, any amounts owing
under Section 2.11 and Section 2.14), and the Company shall have satisfied all
of its other obligations under this Agreement as of the effective date of the
assignment and (C) if any such Eligible Assignee is not an existing Lender, the
Company shall have paid to the Agent a processing and recordation fee of $1,000,
(vi) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Revolving Credit Note subject to such assignment and, if such
assignment does not occur as a result of a demand by the Company pursuant to
Section 2.17 (in which case the Company shall pay the fee required by clause
(v)(C) of this Section 9.07(a)), a processing and recordation fee of $3,500, and
(vii) in the case of an assignment to any Affiliate of such Lender that is
engaged in the business of commercial banking, notice thereof shall have been
given to the Company and the Agent. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
 

--------------------------------------------------------------------------------

59
 
(b)  By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(e), the most recent financial statements referred to in Section
5.01(h) and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.
 
(c)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Credit Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to each Borrower.
 
(d)  The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the "Register"). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and each Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by any Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
 
(e)  Each Lender may sell participations to one or more banks or other entities
(other than any Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender's obligations under
this Agreement (including, without limitation, its
 

--------------------------------------------------------------------------------

60
 
Commitment to any Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) each Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.
Each Lender agrees that, promptly upon selling any such participation in
accordance with this Section 9.07(e), such Lender shall deliver written notice
thereof to the Company.
 
(f)  Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee, or participant or proposed assignee, or participant, any
information relating to the Company or any other Borrower furnished to such
Lender by or on behalf of such Borrower; provided that, prior to any such
disclosure, the assignee, or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
relating to such Borrower received by it from such Lender.
 
(g)  Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
 
SECTION 9.08.   Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice, notify
the Agent that the Company intends to designate a Subsidiary as a "Designated
Subsidiary" for purposes of this Agreement. On or after the date that is 15
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, such Subsidiary shall
thereupon become a "Designated Subsidiary" for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.08(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with "know your customer" or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary "know your customer" or other
similar checks under all applicable laws and regulations.
 

--------------------------------------------------------------------------------

61
 
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender organized in the same
jurisdiction as such Designated Subsidiary or another foreign jurisdiction
agreed to by such Lender and the Company, to act as the Lender in respect of
such Designated Subsidiary, and such Lender shall, to the extent of Advances
made to such Designated Subsidiary, be deemed for all purposes hereof to have
satisfied its Commitment hereunder in respect of such Designated Subsidiary.
 
As soon as practicable after receiving notice from the Company or the Agent of
the Company's intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
"Protesting Lender") shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Designated Subsidiary (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a "Designated Subsidiary" hereunder.
 
(b)  Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and relating to
the Advances of any Designated Subsidiary then, so long as at the time no Notice
of Revolving Credit Borrowing or Notice of Competitive Bid Borrowing in respect
of such Designated Subsidiary is outstanding, such Subsidiary's status as a
"Designated Subsidiary" shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall give promptly upon its
receipt of a request therefor from the Company). Thereafter, the Lenders shall
be under no further obligation to make any Advance hereunder to such Designated
Subsidiary.
 
SECTION 9.09.   Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
relevant Borrower, other than (a) to the Agent's or such Lender's Affiliates and
their respective officers, directors, employees, agents and advisors and, as
contemplated by Section 9.07(f), to actual or prospective assignees and
participants, and then only on a need-to-know and confidential basis in
connection with the transactions contemplated by this Agreement, (b) pursuant to
subpoena or other legal process or as otherwise required by law (provided that
the Person making such disclosure shall, to the extent permitted by law, provide
the Company with notice thereof), and (c) as requested or required by any state,
federal or foreign authority or examiner regulating banks or banking having
jurisdiction over any Lender.
 

--------------------------------------------------------------------------------

62
SECTION 9.10.   Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
SECTION 9.11.   Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic communication shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9.12.   Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction only of
any New York State court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the Notes,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined only in any such
New York State court or, to the extent permitted by law, in such federal court.
Notwithstanding the foregoing sentence, each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each Designated Subsidiary that has its principal place of
business outside of the United States of America hereby agrees that service of
process in any such action or proceeding may be made upon the Company at its
offices specified in Section 9.02 (the "Process Agent") and each such Designated
Subsidiary hereby irrevocably appoints the Process Agent its authorized agent to
accept such service of process, and agrees that the failure of the Process Agent
to give any notice of any such service shall not impair or affect the validity
of such service or of any judgment rendered in any action or proceeding based
thereon. Each Borrower hereby further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to such
Borrower at its address set forth in Section 9.02. Nothing in this Agreement
shall affect any right that any party may otherwise have to serve legal process
in any other manner permitted by law. To the extent that any Designated
Subsidiary has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, such Designated Subsidiary hereby irrevocably
waives such immunity in respect of its obligations under this Agreement.
 
(b)  Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court of the United States of America sitting in New York City. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
SECTION 9.13.   Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law
 

--------------------------------------------------------------------------------

63
 
October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies each borrower, guarantor or grantor (the "Loan
Parties"), which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Act.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 


 


--------------------------------------------------------------------------------

64


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 


 

 
THE HERSHEY COMPANY
 
 
By: /s/ David J. West
Title: Sr. Vice President, CFO
 
 
By: /s/ Rosa C. Stroh
Title: Vice President, Treasurer
 
 
CITIBANK, N.A.,
as Administrative Agent
 
 
By: /s/ Anish M. Shah
Title: Vice President
Lenders
   
CITIBANK, N.A.
 
 
By: /s/ Anish M. Shah
Title: Vice President
 
 
BANK OF AMERICA, N.A.
 
 
By: /s/ J. Casey Cosgrove
Title: Vice President
 
 
UBS LOAN FINANCE LLC
 
 
By: /s/ Richard L. Tavrow
Title: Director
 
 
By: /s/ Irja R. Otsa
Title: Associate Director
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
By: /s/ Sean P. Convery, CFA
Title: Vice President
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
By: /s/ David A. Buck
Title: Senior Vice President





--------------------------------------------------------------------------------

65


 
BARCLAYS BANK PLC
 
 
By: /s/ Nicholas Bell
Title: Director
 
 
NORTHERN TRUST COMPANY
 
 
By: /s/ John Konstantos
Title: Vice President
 
 
U.S. AGBANK, FCB, AS DISCLOSED AGENT
 
 
By: /s/ Patrick Zeka
Title: Vice President
 
 
JPMORGAN CHASE BANK, N.A.
 
 
By: /s/ Anthony White
Title: Vice President
 
 
CIBC INC.
 
 
By: /s/ Dominic J. Sorresso
Title: Executive Director



 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I TO THE AMENDMENT AND RESTATEMENT
 
COMMITMENTS AND APPLICABLE LENDING OFFICES




 
Name of Initial Lender
Commitment
Domestic Lending Office
Eurodollar Lending Office
Bank of America, N.A.
$200,000,000
901 Main Street, 14th Floor
Dallas, TX 75202
Attn: Sam Brown
T: (214) 209-9262
F: (214) 290-9519
901 Main Street, 14th Floor
Dallas, TX 75202
Attn: Sam Brown
T: (214) 209-9262
F: (214) 290-9519
Barclays Bank PLC
$80,000,000
200 Cedar Knolls Road
Whippany, NJ 07981
Attn: Jan Becker
T: (973) 576 3795
F: (973) 576 3014
200 Cedar Knolls Road
Whippany, NJ 07981
Attn: Jan Becker
T: (973) 576 3795
F: (973) 576 3014
CIBC  Inc.
$50,000,000
300 Madison Avenue
425 Lexington Avenue
New York, NY 10017
Attn: Dominic Sorresso
T: (212) 856-4133
F: (212) 856-3991
300 Madison Avenue
425 Lexington Avenue
New York, NY 10017
Attn: Dominic Sorresso
T: (212) 856-4133
F: (212) 856-3991
Citibank, N.A.
$200,000,000
Two Penns Way
New Castle, DE 19720
Attn: Bank Loan Syndications
T: (302) 894-6029
F: (212) 994-0961
Two Penns Way
New Castle, DE 19720
Attn: Bank Loan Syndications
T: (302) 894-6029
F: (212) 994-0961
JPMorgan Chase Bank, N.A.
$50,000,000
270 Park Avenue
New York, NY 10017
Attn: Claudia Correa
T: (713) 750.2128
F: (713) 750.2782
270 Park Avenue
New York, NY 10017
Attn: Claudia Correa
T: (713) 750.2128
F: (713) 750.2782
Northern Trust Company
$75,000,000
50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: (312) 444-4715
F: (312) 630-1566
50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: (312) 444-4715
F: (312) 630-1566
PNC Bank, National Association
$85,000,000
500 First Avenue
Pittsburgh, PA 15219
Attn: Marc Accamando
T: (412) 768-7647
F: (412) 768-4586
500 First Avenue
Pittsburgh, PA 15219
Attn: Marc Accamando
T: (412) 768-7647
F: (412) 768-4586

 
 

--------------------------------------------------------------------------------


Sumitomo Mitsui Banking Corporation
$85,000,000
277 Park Avenue
New York, NY 10172
Attn: Ivelisse Mena-Garcia
T: (212) 224-4317
F: (212) 224-5197
277 Park Avenue
New York, NY 10172
Attn: Ivelisse Mena-Garcia
T: (212) 224-4317
F: (212) 224-5197
UBS Loan Finance LLC
$200,000,000
677 Washington Blvd.
Stamford, CT 06901
Attn: Denise Conzo
T: (203) 719-3853
F: (203) 719-3888
677 Washington Blvd.
Stamford, CT 06901
Attn: Denise Conzo
T: (203) 719-3853
F: (203) 719-3888
U.S. AgBank, FCB, as Disclosed Agent
$75,000,000
245 North Waco
Wichita, KS 67202
Attn: Sandy Lahar
T: (316) 266-5172
F: (316) 291-5085
245 North Waco
Wichita, KS 67202
Attn: Sandy Lahar
T: (316) 266-5172
F: (316) 291-5085



TOTAL OF                                                       $1,100,000,000
COMMITMENTS
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE 3.01(b)
 
DISCLOSED LITIGATION
 
TO BE UPDATED BY COMPANY


NONE
 

--------------------------------------------------------------------------------




 


SCHEDULE 4.01(c)
 
REQUIRED AUTHORIZATIONS AND APPROVALS
 
TO BE UPDATED BY COMPANY


NONE
 
 
 

--------------------------------------------------------------------------------


 


EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
 
U.S.$_______________       Dated: December 8, 2006
 
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the "Borrower"), HEREBY PROMISES TO PAY
to the order of _________________________ (the "Lender") for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender's
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances (as defined in the Credit Agreement referred to below)
made by the Lender to the Borrower pursuant to the Five Year Credit Agreement
dated as of December 8, 2006 among The Hershey Company, the Lender and certain
other lenders party thereto, Citibank, N.A., as administrative agent (the
"Agent") for the Lender and such other lenders, Bank of America, N.A., as
syndication agent, UBS Loan Finance LLC, as documentation agent, and Citigroup
Global Markets Inc. and Banc America Securities LLC, as joint lead arrangers and
joint book managers (as amended or modified from time to time, the "Credit
Agreement"; the terms defined therein being used herein as therein defined),
outstanding on the Termination Date.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent's Account in same day funds.
Each Revolving Credit Advance owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note.
 
This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower and each other "Borrower" thereunder from time to time in
an aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance being evidenced by this Promissory Note, and
(ii) contains provisions in Sections 6.01 and 2.10, respectively, for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
 
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
 

--------------------------------------------------------------------------------

2
This promissory note shall be governed by, and construed in accordance with the
laws of the State of New York.
 


[NAME OF BORROWER]
 
By____________________________    
Title:
 



--------------------------------------------------------------------------------



ADVANCES AND PAYMENTS OF PRINCIPAL








 
 
Date
 
 
Amount
of
Advance
 
 
Interest
Rate
 
 
Interest
Period
 
 
Amount of
Principal Paid
or Prepaid
 
 
Unpaid Principal
Balance
 
 
Notation
Made By
                                                                               
                                                                               
                                                                               
                                       




--------------------------------------------------------------------------------



EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE
 
U.S.$_______________       Dated: _______________
 
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the "Borrower"), HEREBY PROMISES TO PAY
to the order of _________________________ (the "Lender") for the account of its
Applicable Lending Office (as defined in the Five Year Credit Agreement dated as
of December 8, 2006 among The Hershey Company, the Lender and certain other
lenders party thereto, Citibank, N.A., as administrative agent (the "Agent") for
the Lender and such other lenders, Bank of America, N.A., as syndication agent,
UBS Loan Finance LLC, as documentation agent, and Citigroup Global Markets Inc.
and Banc America Securities LLC, as joint lead arrangers and joint book managers
(as amended or modified from time to time, the "Credit Agreement"; the terms
defined therein being used herein as therein defined)), on _______________, the
principal amount of U.S.$_______________.
 
The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:
 
Interest Rate: _____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).
 
Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A. for the account of the Lender at the Agent's Account
in same day funds.
 
This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions in Section 6.01 for acceleration of the
maturity hereof upon the happening of certain stated events.
 
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
[NAME OF BORROWER]
 
By_______________________________    
Title:
 

--------------------------------------------------------------------------------



EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
 
Citibank, N.A., as Agent
   for the Lenders party
   to the Credit Agreement
   referred to below
Two Penn’s Way
New Castle, Delaware 19720       [Date]
 
Attention: Bank Loan Syndications
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower], refers to the Five Year Credit Agreement,
dated as of December 8, 2006 (as amended or modified from time to time, the
"Credit Agreement", the terms defined therein being used herein as therein
defined), among The Hershey Company, certain Lenders party thereto, Citibank,
N.A., as administrative agent (the "Agent") for said Lenders, Bank of America,
N.A., as syndication agent, UBS Loan Finance LLC, as documentation agent, and
Citigroup Global Markets Inc. and Banc America Securities LLC, as joint lead
arrangers and joint book managers, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the "Proposed Revolving Credit Borrowing") as required by
Section 2.02(a) of the Credit Agreement:
 
(i) The Business Day of the Proposed Revolving Credit Borrowing is
_______________.
 
(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].
 
(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________.
 
[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is _____ month[s].]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
 
(A) the representations and warranties of the Company contained in Section 4.01
of the Credit Agreement (except the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f) thereof (other than
clause (i)(B) thereof) are correct, before and after giving effect to the
Proposed Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date* [and the
 
____________________________________
* This language should be added only if the Borrower is a Designated Subsidiary.
 

--------------------------------------------------------------------------------

2
 
representations and warranties contained in the Designation Letter of the
undersigned is correct, before and after giving effect to the Proposed Revolving
Credit Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date]; and
 
(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
 
Very truly yours,
 
[NAME OF BORROWER]
 
By_________________________    
Title:
 
 

--------------------------------------------------------------------------------



EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING
 
Citibank, N.A., as Agent
   for the Lenders party
   to the Credit Agreement
   referred to below
Two Penn’s Way
New Castle, Delaware 19720                 [Date]


 
Attention: Bank Loan Syndications
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower], refers to the Five Year Credit Agreement,
dated as of December 8, 2006 (as amended or modified from time to time, the
"Credit Agreement", the terms defined therein being used herein as therein
defined), among The Hershey Company, certain Lenders party thereto, Citibank,
N.A., as administrative agent (the "Agent") for said Lenders, Bank of America,
N.A., as syndication agent, UBS Loan Finance LLC, as documentation agent, and
Citigroup Global Markets Inc. and Banc America Securities LLC, as joint lead
arrangers and joint book managers, and hereby gives you notice, irrevocably,
pursuant to Section 2.03 of the Credit Agreement that the undersigned hereby
requests a Competitive Bid Borrowing under the Credit Agreement, and in that
connection sets forth the terms on which such Competitive Bid Borrowing (the
"Proposed Competitive Bid Borrowing") is requested to be made:
 
 
(A) Date of Competitive Bid
Borrowing                                                                                                           ________________________
 
(B) Principal Amount
       of Competitive Bid
Borrowing                                                                                       
_____________________
 
(C) [Maturity Date] [Interest
Period]*                                                                                   _____________________
 
(D) Interest Rate Basis
       (LIBO Rate or Fixed
Rate)                                                                                                                            
________________________
 
(E) Interest Payment
Date(s)                                                                                                                              ________________________
 
(F) ___________________                          ________________________
 
(G) ___________________                          ________________________
           
(H) ___________________                          ________________________
 
__________________________________
*  Which shall be subject to the definition of "Interest Period" and end on or
before the Termination Date.
 

--------------------------------------------------------------------------------

2
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:
 
                (a)  the representations and warranties of the Company contained
in Section  4.01 (except the representations set forth in the last sentence of
subsection (e) thereof  and in subsection (f) thereof (other than clause (i)(B)
thereof)) are correct, before and after giving effect to the Proposed
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date**  [and the representations and warranties
contained in the Designation Letter of the undersigned is correct, before and
after giving effect to the Proposed Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date];
 
               (b) no event has occurred and is continuing, or would result from
the Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default;
 
(c) no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the Agent and
each Lender by the undersigned in connection with the Credit Agreement would
include an untrue statement of a material fact or omit to state any material
fact or any fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading; and
 
   (d) the aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement is within
the aggregate amount of the unused Commitments of the Lenders.
 
The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.
 
Very truly yours,
 
[NAME OF BORROWER]
 
By_____________________________    
Title:
 


 
___________________________________

* *  This language should be added only if the Borrower is a Designated
Subsidiary.
 

--------------------------------------------------------------------------------


 
 

EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE
 
  [Date]
 


Reference is made to the Five Year Credit Agreement dated as of December 8, 2006
(as amended or modified from time to time, the "Credit Agreement") among The
Hershey Company, a Delaware corporation (the "Company"), the Lenders (as defined
in the Credit Agreement), Citibank, N.A., as administrative agent (the "Agent")
for the Lenders, Bank of America, N.A., as syndication agent, UBS Loan Finance
LLC, as documentation agent, and Citigroup Global Markets Inc. and Banc America
Securities LLC, as joint lead arrangers and joint book managers. Terms defined
in the Credit Agreement are used herein with the same meaning.
 
The "Assignor" and the "Assignee" referred to on Schedule I hereto agree as
follows:
 
1.  The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor's rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes). After giving
effect to such sale and assignment, the Assignee's Commitment and the amount of
the Revolving Credit Advances owing to the Assignee will be as set forth on
Schedule 1 hereto.
 
2.  The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches each Revolving Credit Note of a Borrower held by the Assignor and
requests that the Agent exchange each Revolving Credit Note for a new Revolving
Credit Note of such Borrower payable to the order of the Assignee in an amount
equal to the Commitment assumed by the Assignee pursuant hereto or new Revolving
Credit Notes of such Borrower payable to the order of the Assignee in an amount
equal to the Commitment assumed by the Assignee pursuant hereto and the Assignor
in an amount equal to the Commitment retained by the Assignor under the Credit
Agreement, respectively, as specified on Schedule 1 hereto.
 
3.  The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01(e) thereof,
 

--------------------------------------------------------------------------------

2
 
the most recent financial statements referred to in Section 5.01(h) thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it will, independently and without reliance upon the Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iv) confirms that it
is an Eligible Assignee; (v) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement as are delegated to the Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(vi) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vii) attaches any U.S. Internal Revenue
Service forms required under Section 2.14 of the Credit Agreement.
 
4.  Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent pursuant to
Section 9.07 of the Credit Agreement. The effective date for this Assignment and
Acceptance (the "Effective Date") shall be the date of acceptance hereof by the
Agent, unless otherwise specified on Schedule 1 hereto.
 
5.              Upon such acceptance and recording by the Agent, from and after
the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
6.  Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes for periods prior to the Effective Date directly between
themselves.
 
7.  This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
8.  This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 



--------------------------------------------------------------------------------


Schedule 1
to
Assignment and Acceptance
 
Percentage interest
assigned:                                                                           
 _______%


 
Assignee's
Commitment:                                                                                   
 $__________
 
Aggregate outstanding principal amount of Revolving Credit Advances $__________
assigned:
 
Principal amount of Revolving Credit Note payable to Assignee:  $__________
 
Principal amount of Revolving Credit Note payable to Assignor:  $__________
 
Effective Date*  : _______________
 
[NAME OF ASSIGNOR], as Assignor
 
By _____________________     
Title:
 
Dated: _______________
 
[NAME OF ASSIGNEE], as Assignee
 
By ______________________     
Title:
 
Dated: _______________
 
Domestic Lending Office:
[Address]
 
Eurodollar Lending Office:
[Address]
 
_______________________________________
* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.
 

--------------------------------------------------------------------------------

2
 
Accepted and Approved this
__________ day of _______________
 
CITIBANK, N.A., as Agent
 
By_______________________________     
   Title:
 
Approved this __________ day
of _______________
 
THE HERSHEY COMPANY
 
By_________________________________     
   Title:
 

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF
ASSUMPTION AGREEMENT
 
Dated: ________
 
The Hershey Company
Corporate Headquarters
Hershey, Pennsylvania 17033-0810
 
Attention: Treasury Department
 
Citibank, N. A.
   as Agent
Two Penn’s Way
New Castle, Delaware 19720
 
Attention: Bank Loan Syndications
 
Ladies and Gentlemen:
 
Reference is made to the Five Year Credit Agreement, dated as of December 8,
2006 (as amended or modified from time to time, the "Credit Agreement"), among
The Hershey Company, a Delaware corporation (the "Company"), the Lenders (as
defined in the Credit Agreement) party thereto, Citibank, N.A., as
administrative agent for such Lenders (the "Agent"), Bank of America, N.A., as
syndication agent, UBS Loan Finance LLC, as documentation agent, and Citigroup
Global Markets Inc. and Banc America Securities LLC, as joint lead arrangers and
joint book managers. Terms defined in the Credit Agreement are used herein with
the same meaning.
 
The undersigned (the "Assuming Lender") proposes to become an Assuming Lender
pursuant to Section 2.05(c) of the Credit Agreement and, in that connection,
hereby agrees that it shall become a Lender for purposes of the Credit Agreement
on [applicable Commitment Increase Date] and that its Commitment shall as of
such date be $__________.
 
The undersigned (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof, the most recent financial statements referred to in
Section 5.01(h) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assumption Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; (v) confirms that it
 

--------------------------------------------------------------------------------

2
 
is an Eligible Assignee; (vi) specifies as its Applicable Lending Offices (and
address for notices) the offices set forth beneath its name on the signature
pages hereof; and (vii) attaches the forms prescribed by the Internal Revenue
Service of the United States required under Section 2.14 of the Credit
Agreement.
 
The effective date for this Assumption Agreement shall be [applicable Commitment
Increase Date.] Upon delivery of this Assumption Agreement to the Company and
the Agent, and satisfaction of all conditions imposed under Section 2.05(c) as
of [date specified above], the undersigned shall be a party to the Credit
Agreement and shall have all of the rights and obligations of a Lender
thereunder. As of [date specified above], the Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees) to the Assuming Lender.
 
This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.


This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
Very truly yours,
 
[NAME OF ASSUMING LENDER]
 
By________________________
Name:
                                                                                               
Title:
     
                                                                                               
 Domestic Lending Office
                                                                                                   
(and address for notices):
                  
                                                                                                     
  [Address]    

                                                                        
Eurodollar Lending Office
 
[Address]
 


--------------------------------------------------------------------------------


3

Acknowledged and Agreed to:
 
THE HERSHEY COMPANY
 
By______________________
Name:
Title:
 
CITIBANK, N.A.,
As Agent
 
By______________________
Name:
Title:



--------------------------------------------------------------------------------



EXHIBIT E - FORM OF
DESIGNATION LETTER
 
[DATE]
 
To Citibank, N.A.,
   as Agent for the Lenders
   party to the Credit Agreement
   referred to below
 
Ladies and Gentlemen:
 
Reference is made to the Five Year Credit Agreement dated as of December 8, 2006
(the "Credit Agreement") among The Hershey Company (the "Company"), the Lenders
named therein, Citibank, N.A., as administrative agent (the "Agent") for said
Lenders, Bank of America, N.A., as syndication agent, UBS Loan Finance LLC, as
documentation agent, and Citigroup Global Markets Inc. and Banc America
Securities LLC, as joint lead arrangers and joint book managers. For convenience
of reference, terms used herein and defined in the Credit Agreement shall have
the respective meanings ascribed to such terms in the Credit Agreement.
 
Please be advised that the Company hereby designates its undersigned Subsidiary,
____________ (the "Designated Subsidiary"), as a "Designated Subsidiary" under
and for all purposes of the Credit Agreement.
 
The Designated Subsidiary, in consideration of each Lender's agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a "Designated
Subsidiary" and a "Borrower" under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lenders as follows:
 
1.  The Designated Subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of __________________ and is duly
qualified to transact business in all jurisdictions in which such qualification
is required.
 
2.  The execution, delivery and performance by the Designated Subsidiary of this
Designation Letter, the Credit Agreement and the Notes of such Designated
Subsidiary, and the consummation of the transactions contemplated thereby, are
within the Designated Subsidiary's corporate powers, have been duly authorized
by all necessary corporate action, and do not and will not contravene (i) the
charter or by-laws of the Designated Subsidiary or (ii) law or any contractual
restriction binding on or affecting the Designated Subsidiary.
 
3.  This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this
Designation Letter, the Credit Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will constitute the legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with
 

--------------------------------------------------------------------------------

2
their respective terms except to the extent that such enforcement may be limited
by applicable bankruptcy, insolvency and other similar laws affecting creditors'
rights generally.
 
4.  There is no pending or threatened action, suit, investigation, litigation or
proceeding including, without limitation, any Environmental Action, affecting
the Designated Subsidiary or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect, or (ii) purports to effect the legality, validity or
enforceability of this Designation Letter, the Credit Agreement, any Note of the
Designated Subsidiary or the consummation of the transactions contemplated
thereby.
 
5.  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or administrative or regulatory body or any
other third party are required in connection with the execution, delivery or
performance by the Designated Subsidiary of this Designation Letter, the Credit
Agreement or the Notes of the Designated Subsidiary except for such
authorizations, consents, approvals, licenses, filings or registrations as have
heretofore been made, obtained or effected and are in full force and effect.
 
               6.  The Designated Subsidiary is not, and immediately after the
application by the Designated Subsidiary of the proceeds of each Advance will
not be, an "investment company", or an "affiliated person" of, or "promotor" or
"principal underwriter" for, an "investment company", as such terms are defined
in the Investment Company Act of 1940, as amended.
 
Very truly yours,
 
The Hershey Company


By_________________________
Title:
 


 
[THE DESIGNATED SUBSIDIARY]
 
By__________________________
Title:
 

--------------------------------------------------------------------------------




 

EXHIBIT F - FORM OF
ACCEPTANCE BY COMPANY AS PROCESS AGENT
 
[Date]
 
To each of the Lenders party
to the Credit Agreement (as defined
below) and to Citibank, N.A.,
as Agent for said Lenders
 
[Name of Designated Subsidiary]
 
Ladies and Gentlemen:
 
Reference is made to (i) that certain Five Year Credit Agreement, dated as of
December 8, 2006, among The Hershey Company (the "Company"), the Lenders named
therein, Citibank, N.A., as administrative agent (the "Agent") for said Lenders,
Bank of America, N.A., as syndication agent, UBS Loan Finance LLC, as
documentation agent, and Citigroup Global Markets Inc. and Banc America
Securities LLC, as joint lead arrangers and joint book managers (as hereafter
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"; the terms defined therein being used herein as therein defined), and
(ii) to the Designation Letter, dated _________, pursuant to which __________
has become a Borrower under the Credit Agreement.
 
Pursuant to Section 9.12(a) of the Credit Agreement, __________ has appointed
the Company (with an office on the date hereof at Corporate Headquarters, 100
Crystal A Drive, Hershey, Pennsylvania 17033-0810, United States) as Process
Agent to receive on behalf of ______________ service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding in any New York State or Federal court of the United States of
America sitting in New York City arising out of or relating to the Credit
Agreement.
 
The Company hereby accepts such appointment as Process Agent and agrees with
each of you that (i) the undersigned will not terminate or abandon the
undersigned agency as such Process Agent without at least six months' prior
notice to the Agent (and hereby acknowledges that the undersigned has been
retained for its services as Process Agent through __________), (ii) the
undersigned will maintain an office in the United States through such date and
will give the Agent prompt notice of any change of address of the undersigned,
(iii) the undersigned will perform its duties as Process Agent to receive on
behalf of ______________ service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any New York
State or Federal court of the United States of America sitting in New York City
arising out of or relating to the Credit Agreement and (iv) the undersigned will
forward forthwith to ______________ at its address at ________________ or, if
different, its then current address, copies of any summons, complaint and other
process which the undersigned receives in connection with its appointment as
Process Agent.
 

--------------------------------------------------------------------------------

2
This acceptance and agreement shall be binding upon the undersigned and all
successors of the undersigned.
 
Very truly yours,
 
THE HERSHEY COMPANY
 
By_______________________
 



--------------------------------------------------------------------------------


 

EXHIBIT G - FORM OF
OPINION OF BURTON H. SNYDER, SENIOR VICE PRESIDENT,
GENERAL COUNSEL AND SECRETARY
OF THE COMPANY
 
[Effective Date]
 
To each of the Lenders party
   to the Credit Agreement referred
   to below and to Citibank, N.A., as
   Agent for such Lenders
 
The Hershey Company
 
Ladies and Gentlemen:
 
This opinion is furnished to you pursuant to Section 3.01(g)(iv) of the Five
Year Credit Agreement, dated as of December 8, 2006 (the "Credit Agreement"),
among The Hershey Company (the "Company"), the Lenders party thereto, Citibank,
N.A., as administrative agent (the "Agent") for said Lenders, Bank of America,
N.A., as syndication agent, UBS Loan Finance LLC, as documentation agent, and
Citigroup Global Markets Inc. and Banc America Securities LLC, as joint lead
arrangers and joint book managers. Terms defined in the Credit Agreement are
used herein as therein defined.
 
I am the Senior Vice President, General Counsel and Secretary of the Company,
and I have acted as counsel for the Company in connection with the preparation,
execution and delivery of the Credit Agreement.
 
In that connection, I have examined:
 
(1)  the Credit Agreement and the Revolving Credit Notes of the Company;
 
(2)  the documents furnished by the Company pursuant to Article III of the
Credit Agreement;
 
(3)  the Amended and Restated Certificate of Incorporation of the Company and
all amendments thereto (the "Charter"); and
 
(4)  The by-laws of the Company and all amendments thereto (the "By-laws").
 
I have also examined the originals, or copies certified to my satisfaction, of
such other corporate records of the Company, certificates of public officials
and of officers of the Company, and agreements, instruments and other documents,
as I have deemed necessary as a basis for the opinions expressed below. In
making such examinations, I have assumed the
 

--------------------------------------------------------------------------------

2
 genuineness of all signatures (other than those on behalf of the Company), the
authenticity of all documents submitted to me as originals and the conformity to
authentic original documents of all documents submitted to me as certified,
conformed or photographic copies. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates of the Company or its officers or of public officials
and as to questions of fact and law, on opinions or statements by other lawyers
reporting to me. I have assumed the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Initial Lenders and the Agent.
 
My opinions expressed below are limited to the law of the Commonwealth of
Pennsylvania, and, where applicable, the General Corporation Law of the State of
Delaware and the Federal law of the United States.
 
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
 
1.  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
2.  The execution, delivery and performance by the Company of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within the Company's corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) the Charter or the
By-laws or (ii) any law, rule or regulation applicable to the Company
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) any contractual or legal restriction binding on
or affecting the Company or, to the best of my knowledge, contained in any other
similar document, except where such contravention would not be reasonably likely
to have a Material Adverse Effect. The Credit Agreement and the Revolving Credit
Notes of the Company have been duly executed and delivered on behalf of the
Company.
 
3.  No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of the
Credit Agreement and the Notes, or for the consummation of the transactions
contemplated thereby, except for the authorizations, approvals, actions, notices
and filings (i) listed on Schedule 4.01(c) to the Credit Agreement, all of which
have been duly obtained, taken, given or made and are in full force and effect
and (ii) where the Company's failure to receive, take or make such
authorization, approval, action, notice or filing would not have a Material
Adverse Effect.
 
4.  There (i) are no pending or, to the best of my knowledge, threatened
actions, investigations, litigations or proceedings against the Company or any
of its Subsidiaries before any court, governmental agency or arbitrator that (a)
would be reasonably likely to have a Material Adverse Effect (other than the
Disclosed Litigation) or (b) purport to affect the legality, validity, binding
effect or enforceability of the Credit Agreement or any of the Notes or the
consummation of the transactions contemplated
 

--------------------------------------------------------------------------------

3
               
 thereby, and (ii) there has been no adverse change in the status, or financial
effect on the Company and its Subsidiaries taken as a whole, of the Disclosed
Litigation from that described on Schedule 3.01(b) thereto.
 
This opinion letter may be relied upon by you only in connection with the
transaction being consummated pursuant to the Credit Agreement and may not be
used or relied upon by any other person for any other purpose.
 
Very truly yours,
 

--------------------------------------------------------------------------------


 
 

EXHIBIT H - FORM OF OPINION OF COUNSEL
TO A DESIGNATED SUBSIDIARY
 
[Date]
 
To each of the Lenders party
to the Credit Agreement
referred to below,
and to Citibank, N.A., as Agent
for said Lenders
 
Ladies and Gentlemen:
 
In my capacity as counsel to _____________________ ("Designated Subsidiary"), I
have reviewed that certain Five Year Credit Agreement, dated as of December 8,
2006 (the "Credit Agreement"), among The Hershey Company (the "Company"), the
Lenders party thereto, Citibank, N.A., as administrative agent (the "Agent") for
said Lenders, Bank of America, N.A., as syndication agent, UBS Loan Finance LLC,
as documentation agent, and Citigroup Global Markets Inc. and Banc America
Securities LLC, as joint lead arrangers and joint book managers. Terms defined
in the Credit Agreement are used herein as therein defined. In connection
therewith, I have also examined the following documents:
 
(i)  The Designation Letter (as defined in the Credit Agreement) executed by the
Designated Subsidiary.
 
[such other documents as counsel may wish to refer to]
 
I have also reviewed such matters of law and examined the original, certified,
conformed or photographic copies of such other documents, records, agreements
and certificates as I have considered relevant hereto. As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Designated Subsidiary or of
its officers or of public officials and as to questions of fact and law, on
opinions or statements by other lawyers reporting to me. I have assumed (i) the
due execution and delivery, pursuant to due authorization, of each of the
documents referred to above by all parties thereto other than the Designated
Subsidiary, (ii) the authenticity of all such documents submitted to us as
originals and (iii) the conformity to originals of all such documents submitted
to me as certified, conformed or photographic copies.
 
My opinions expressed below are limited to ________________ and the State of New
York.
 
Based upon the foregoing, and upon such investigation as I have deemed
necessary, I am of the following opinion:



--------------------------------------------------------------------------------

2
1.  The Designated Subsidiary (a) is a corporation duly incorporated, validly
existing and in good standing under the laws of _________________________,
(b) is duly qualified in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed and (c) has all requisite corporate power and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.


2.  The execution, delivery and performance by the Designated Subsidiary of its
Designation Letter, the Credit Agreement and its Revolving Credit Notes, and the
consummation of the transactions contemplated thereby, are within the Designated
Subsidiary's corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) any provision of the charter or
by-laws or other constituent documents of the Designated Subsidiary, (ii) any
law, rule or regulation applicable to the Designated Subsidiary or (iii) any
contractual or legal obligation or restriction binding on or affecting the
Designated Subsidiary, except where such contravention would not be reasonably
likely to have a Material Adverse Effect. The Designation Letter and each
Revolving Credit Note of the Designated Subsidiary has been duly executed and
delivered on behalf of the Designated Subsidiary.


3.  The Designation Letter of the Designated Subsidiary, the Credit Agreement
and the Revolving Credit Notes of the Designated Subsidiary are, and each other
Note of the Designated Subsidiary when executed and delivered under the Credit
Agreement will be, legal, valid and binding obligations of the Designated
Subsidiary enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors'
rights generally or by the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of the Designated Subsidiary or the Notes of the Designated Subsidiary or
(ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of the Designated
Subsidiary or the Notes of the Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.


4.  There is no pending, or to the best of my knowledge, threatened action,
investigation, litigation or proceeding at law or in equity against the
Designated Subsidiary before any court, governmental agency or arbitrator that
would be reasonably likely to have a Material Adverse Effect or that purports to
affect the legality, validity, binding effect or enforceability of the
Designation Letter of the Designated Subsidiary, the Credit Agreement or any
Revolving Credit Note of the Designated Subsidiary, or the consummation of the
transactions contemplated thereby.



--------------------------------------------------------------------------------

3
5.  No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of its Designation Letter, the Credit Agreement or the Notes of the
Designated Subsidiary except for such authorizations, consents, approvals,
actions, notices or filings as have heretofore been made, obtained or affected
and are in full force and effect.


This opinion letter may be relied upon by you only in connection with the
transaction being consummated pursuant to the Credit Agreement and may not be
used or relied upon by any other person for any other purpose.


 
Very truly yours,
 


 